Case: 1:18-cv-07686 Document #: 338-1 Filed: 01/27/20 Page 1 of 84 PageID #:3546




                               Exhibit A
    Case:
 Case:     1:19-cv-07091
       1:18-cv-07686     Document
                     Document     #: 1 Filed:
                              #: 338-1 Filed: 10/28/19
                                              01/27/20 Page
                                                       Page 12 of
                                                               of 83
                                                                  84 PageID
                                                                     PageID #:1
                                                                            #:3547




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS

LAURA SMITH, as duly appointed              Case No. 1:19-cv-7091
Representative and Independent
Administrator of the Estate of ANDREA       COMPLAINT FOR DAMAGES:
MANFREDI, deceased; and LINDA
MANFREDI, MAURIZIO MANFREDI and
SONIA LORENZONI,                               1) STRICT PRODUCTS LIABILITY-
                                                  DESIGN DEFECT-WRONGFUL
                   Plaintiffs.                    DEATH

v.                                             2) STRICT PRODUCTS LIABILITY-
                                                  DESIGN DEFECT-SURVIVAL
THE BOEING COMPANY, a Delaware
Corporation; BOEING INTERNATIONAL              3) STRICT PRODUCTS LIABILITY-
SALES CORPORATION, a Washington                   MANUFACTURING DEFECT-
State Profit Corporation; BOEING                  WRONGFUL DEATH
DOMESTIC SALES CORPORATION, a
Washington State Profit Corporation;           4) STRICT PRODUCTS LIABILITY-
BOEING FINANCIAL CORPORATION, a                   MANUFACTURING DEFECT-
Washington State Profit Corporation;              SURVIVAL
BOEING SALES CORPORATION, a
Washington State Profit Corporation;           5) STRICT PRODUCTS LIABILITY-
ROSEMOUNT AEROSPACE INC., a                       FAILURE TO WARN-
Delaware Corporation; and UNITED                  WRONGFUL DEATH
TECHNOLOGIES CORPORATION, a
Delaware Corporation,                          6) STRICT PRODUCTS LIABILITY-
                                                  FAILURE TO WARN-SURVIVAL
                   Defendants.
                                               7) NEGLIGENCE-WRONGFUL
                                                  DEATH

                                               8) NEGLIGENCE-SURVIVAL

                                               9) BREACH OF IMPLIED
                                                  WARRANTY OF
                                                  MERCHANTABILITY-
                                                  WRONGFUL DEATH

                                               10) BREACH OF IMPLIED
                                                   WARRANTY OF
                                                   MERCHANTABILITY-SURVIVAL




                                        1
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 23 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3548




                                            11) BREACH OF IMPLIED
                                                WARRANTY OF FITNESS FOR A
                                                PARTICULAR PURPOSE-
                                                WRONGFUL DEATH

                                            12) BREACH OF IMPLIED
                                                WARRANTY OF FITNESS FOR A
                                                PARTICULAR PURPOSE-
                                                SURVIVAL

                                            13) NEGLIGENT INFLICTION OF
                                                EMOTIONAL DISTRESS
                                                SURVIVAL-SURVIVAL

                                            14) STRICT PRODUCTS LIABILITY-
                                                DESIGN DEFECT-WRONGFUL
                                                DEATH

                                            15) STRICT PRODUCTS LIABILITY-
                                                DESIGN DEFECT-SURVIVAL

                                            16) STRICT PRODUCTS LIABILITY-
                                                MANUFACTURING DEFECT-
                                                WRONGFUL DEATH

                                            17) STRICT PRODUCTS LIABILITY-
                                                MANUFACTURING DEFECT-
                                                SURVIVAL

                                            18) STRICT PRODUCTS LIABILITY-
                                                FAILURE TO WARN-
                                                WRONGFUL DEATH

                                            19) STRICT PRODUCTS LIABILITY-
                                                FAILURE TO WARN-SURVIVAL

                                            20) NEGLIGENCE-WRONGFUL
                                                DEATH

                                            21) NEGLIGENCE-SURVIVAL

                                            22) BREACH OF IMPLIED
                                                WARRANTY OF
                                                MERCHANTABILITY-
                                                WRONGFUL DEATH




                                       2
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 34 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3549




                                                     23) BREACH OF IMPLIED
                                                         WARRANTY OF
                                                         MERCHANTABILITY-SURVIVAL

                                                     24) BREACH OF IMPLIED
                                                         WARRANTY OF FITNESS FOR A
                                                         PARTICULAR PURPOSE-
                                                         WRONGFUL DEATH

                                                     25) BREACH OF IMPLIED
                                                         WARRANTY OF FITNESS FOR A
                                                         PARTICULAR PURPOSE-
                                                         SURVIVAL

                                                     26) NEGLIGENT INFLICTION OF
                                                         EMOTIONAL DISTRESS-
                                                         SURVIVAL



                                                     DEMAND FOR JURY TRIAL




                                     INTRODUCTION

          1.    This action is brought on behalf of the estate of Andrea Manfredi, as well as on

behalf of his surviving next of kin: Sonia, his mother, Maurizio, his father, and Linda, his twin

sister.

          2.    Andrea Manfredi, whose life was tragically cut short when he perished in the

Lion Air Flight 610 crash on October 28, 2018, was an Italian national, living and residing in

Italy, and the only individual aboard Lion Air Flight 610 who had no relation or connection to

Indonesia.

          3.    The crash of Lion Air flight 610 was the result of a combination of factors that

ended, at 6:33 am local time on October 29, 2018, in the Java Sea, off the north coast of




                                               3
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 45 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3550




Karawang Regency, Indonesia.

      4.        But where it all began was not in Indonesia, it was in the United States.

Plaintiffs here are informed, believe, and thereon allege that in fact this all began at a meeting in

Seattle, at the Boeing Company's Renton, Washington Factory, the facility where Boeing 737

Next Generation and Boeing 737 MAX airliners are built. There, in 2011, an irresponsible

decision was taken to deviate from a plan to design a new aircraft and instead retool the 737

platform with, among other things, new engines. This decision, which was motivated solely by a

desire to maximize profits, would do two things. First, it would hand Defendant Boeing the

most successful commercial aircraft of its history, accumulating over 5,000 orders and yielding

a projected business volume in excess of half a trillion dollars, with projected profits exceeding

$50 billion dollars and with a program cost estimated at “only” $2 billion dollars. Second, it

would simultaneously hand hundreds of people, including Plaintiff Andrea Manfredi, a death

sentence.

      5.        Defendants The Boeing Company, Boeing International Sales Corporation,

Boeing Domestic Sales Corporation, Boeing Financial Corporation, Boeing Sales Corporation,

Rosemount Aerospace Inc. and United Technologies Corporation, each bear responsibility for

the tragic and deadly flaws of the 737 MAX, a plane that was the result of a “profits over

safety” mentality that ultimately led to the tragic loss of hundreds of lives, including that of

Andrea Manfredi.



                                             PARTIES

      6.        At all relevant times, Decedent Andrea Manfredi (“Decedent” or “Andrea”) was

an Italian citizen and a resident of Massa, Italy.




                                                 4
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 56 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3551




      7.        Decedent maintained no contacts with Indonesia, and was simply visiting

Indonesia as a tourist, following a two-week stay in Hong Kong for work.

      8.        Plaintiff Maurizio Manfredi (“Maurizio”) is an Italian citizen and resident of

Massa, Italy. Mr. Manfredi was Decedent’s father.

      9.        Plaintiff Sonia Lorenzoni (“Sonia”) is an Italian citizen and resident of Massa,

Italy. Mrs. Lorenzoni was Decedent’s mother.

      10.       Maurizio and Sonia are lawfully married husband and wife.

      11.       Plaintiff Linda Manfredi (“Linda”) is an Italian citizen and resident of Massa,

Italy. Ms. Manfredi was Decedent’s twin sister, and shared an exceptionally close relationship

with Andrea.

      12.       Plaintiffs Estate of Andrea Manfredi, Maurizio Manfredi, Sonia Lorenzoni and

Linda Manfredi will be collectively be referred to as “Plaintiffs.”

      13.       Plaintiffs Maurizio Manfredi, Linda Manfredi and Sonia Lorenzoni, have never

been to Indonesia, do not have any contacts in Indonesia, and do not speak Indonesian.

      14.       On October 17, 2019, Linda Manfredi filed a Petition for Letters of

Administration with the Circuit Court of Cook County Probate Division.

      15.       The Probate Court having been advised that the proposed representative of the

Estate of Andrea Manfredi to be qualified to act as administrator under Section 9-1 of the

Probate Act of 1975 [755 ILCS 5/9-1], entered an Order that Letters of Administration shall

issue to Laura Smith as Independent Administrator of the Estate of Andrea Manfredi.

      16.       On October 17, 2019, the Circuit Court of Cook County Probate Division

entered an order declaring the heirs of Andrea Manfredi to be Maurizio Manfredi, Sonia

Lorenzoni and Linda Manfredi.




                                                5
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 67 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3552




      17.       Laura Smith, as duly appointed Independent Administrator of the Estate of

Andrea Manfredi, on behalf of the heirs of Andrea Manfredi brings this action on behalf of the

Decedent’s estate and the surviving heirs at law, next of kin, and wrongful death beneficiaries,

namely Maurizio Manfredi, Sonia Lorenzoni and Linda Manfredi.

      18.       Defendant The Boeing Company is a Delaware corporation with its principal

place of business in Chicago, Illinois.

      19.       Defendant Boeing International Sales Corporation is a Washington State profit

corporation with its principal place of business in Chicago, Illinois.

      20.       Defendant Boeing Domestic Sales Corporation is a Washington State profit

corporation with its principal place of business in Chicago, Illinois.

      21.       Defendant Boeing Financial Corporation is a Washington State profit

corporation with its principal place of business in Chicago, Illinois.

      22.       Defendant Boeing Sales Corporation is a Washington State profit corporation

with its principal place of business in Guam.

      23.       Defendants The Boeing Company, Boeing International Sales Corporation,

Boeing Domestic Sales Corporation, Boeing Financial Corporation, and Boeing Sales

Corporation will be collectively referred to in this Complaint as “Boeing” and/or the “Boeing

Defendants.”

      24.       Defendant Rosemount Aerospace Inc. is a Delaware corporation with its

principal place of business in Minnesota.

      25.       Defendant United Technologies Corporation is a Delaware Corporation with its

principal place of business in Connecticut.

      26.       Defendant Rosemount Aerospace Inc., is a Burnsville-based wholly owned




                                                 6
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 78 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3553




subsidiary unit of United Technologies Corp.

      27.      Defendants Rosemount Aerospace Inc. and United Technologies Corporation

will be collectively referred to in this Complaint as “Rosemount” and/or the “Rosemount

Defendants.”

      28.      The Boeing Defendants and the Rosemount Defendants are collectively referred

to in this Complaint as “Defendants.”

      29.      Plaintiffs are informed and believe, and upon such basis allege, that at all times

herein mentioned, each of the Defendants herein was an agent, servant, employee, co-

conspirator, partner, joint venturer, wholly owned and controlled subsidiary and/or alter ego of

each of the remaining Defendants, and was at all times acting within the course and scope of

said agency, service, employment, conspiracy, partnership and/or joint venture.

      30.      Defendants, and each of them, aided and abetted, encouraged and rendered

substantial assistance in accomplishing the wrongful conduct and their wrongful goals and other

wrongdoing complained of herein. In taking action, as particularized herein, to aid and abet and

substantially assist the commission of these wrongful acts and other wrongdoings complained

of, each of the Defendants acted with an awareness of its primary wrongdoing and realized that

its conduct would substantially assist the accomplishment of the wrongful conduct, wrongful

goals, and wrongdoing.



                              JURISDICTION AND VENUE

      31.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 because no defendant is a citizen of the same state as any plaintiff and because the

amount in controversy exceeds $75,000, exclusive of interest and costs. This Court also has




                                               7
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 89 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3554




subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1369 because this action

arises from a single accident where at least 75 natural persons have died at a discrete location, at

least two defendants reside in different states, and the adverse parties are at least minimally

diverse.

       32.       Venue is proper pursuant to 28 U.S.C. § 1391(b) & (c) because a substantial

part of the events or omissions giving rise to the claim occurred in this judicial district, because

Defendants carry on business and reside within this judicial district, and because Defendants are

subject to the Court's personal jurisdiction in this judicial district.




                                               FACTS

                          ANDREA MANFREDI – ONE OF A KIND


       33.       On October 29, 2018, Andrea Manfredi was a marvelous 26-year-old kid. He

was traveling in Asia for work, in Hong Kong to be exact, away from his native Italy, with the

specific purpose of conducting business meetings destined to expand the distribution of his

products in the US and in Asia, as well as seeking additional suppliers capable of keeping up

with the expanding business. Once done with work, he had decided to go visit a friend in

Indonesia, and relax with him prior to his planned return to Italy, a week later. Back home, his

mother and father were running his two other businesses: a construction company and an

interior design and furnishing business. His twin sister was also helping out, assisting with

Andrea’s main business, Sportek.

       34.       In fact, Andrea was anything but an ordinary millennial guy in his 20s. He was a

professional athlete, an entrepreneur and a philanthropist.



                                                   8
Case:Case: 1:19-cv-07091
      1:18-cv-07686      Document
                     Document      #: 1 Filed:
                              #: 338-1  Filed: 01/27/20
                                               10/28/19 Page
                                                        Page 10
                                                             9 ofof83
                                                                    84PageID
                                                                       PageID#:1
                                                                              #:3555




      35.          As a professional cyclist, Andrea had raced for some of the most important

cycling teams in Italy, including the famed Bardini–CSF. Bardiani–CSF, a professional

continental cycling team registered in Italy that participates in UCI Continental Circuits races

and when selected as a wildcard to UCI ProTour events, is regarded in the Italian and

international cycling world as a top team. As of October 29, 2018, Andrea had won over 65

cycling races, and was keen on winning more. He was about to end a two-year sabbatical from

competing that he had decided to take in order to better manage his businesses.

      36.          As an entrepreneur, Andrea was doing well. Very well. He was employing his

parents and his sister full time, as well as several other full-time employees and several

contractors. His activities spanned two main sectors.

      37.          The construction business was something he understood well, and his company,

AM Casa, handled everything pertaining to home building, renovations, interior design and

home furnishings. He had hired his father to run and oversee the work sites that required

construction or renovations, and had hired his mother to oversee the furnishing store. His twin

sister helped with the interior design, but Andrea wanted to be hands-on with the clients, and he

therefore personally handled the procurement of business, the oversight of the company, and the

interior design.

      38.          The technology business started from Andrea’s love of cycling. Unable to find

equipment that worked as he thought it should, he began designing his own. From there, he

started Sportek, a company that designed, built, distributed, and sold professional grade sports

equipment, including different types of GPS-enabled cycle-computers, GPS training devices,

heart rate monitors, pace and cadence monitors, as well as various accessories for the same. The

Sportek products were widely known in the cycling world and were distributed both within Italy




                                                9
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 10
                                                           11 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3556




and outside of Italy.

      39.       At the time of his death, Andrea was expanding both businesses. He was in

Hong Kong to meet his business partners, after having established a limited company in Hong

Kong earlier the same year. Upon his return in Italy, he was supposed to have a final meeting

for the building of a multi-million-dollar mansion outside of Massa.

      40.       As a blossoming philanthropist, Andrea dedicated his spare time to coaching

cycling and helping kids in need. He was a role model, mentor, and friend to many.

      41.       By all accounts, Andrea was a well-rounded and successful young man, and

what people uniformly define as a rising star.




                        OCTOBER 29, 2018 – HOW IT ALL ENDED


      42.       October 29, 2018 was a blue-sky morning in Jakarta, with a few scattered

clouds. Andrea Manfredi had boarded Lion Air Flight 610 headed to Depati Amir Airport in

Pangkal Pinang, on a Boeing 737 MAX airplane. He had been assigned a seat at check-in and

was traveling with his friend Verian Utama, who he had met in Jakarta following a two-week

work stint in Hong Kong.

      43.       The captain assigned to the flight was a 31-year-old pilot from India named

Bhavye Suneja, who had done his initial flight training at a small and now-defunct school in

San Carlos, California, and had subsequently opted for an entry-level job with Lion Air in 2011.

      44.       By all measures, Captain Suneja was a well-rounded pilot.

      45.       Captian Suneja’s co-pilot was an Indonesian man, 10 years his elder, who went

by the single name Harvino and had nearly the same flight experience. On this leg, the co-pilot

would handle the radio communications.


                                                 10
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 11
                                                           12 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3557




      46.       The airline, Lion Air, was and is a well-known airline in Indonesia that

dominates the rapidly expanding Indonesian market in low-cost air travel. It is also one of

Boeing’s largest customers worldwide.

      47.       As of the day of the accident, Suneja had accumulated over 6,000 hours of flight

time (6,028 hours and 45 minutes of flight time to be exact, including 5,176 hours on the

Boeing 737) and his co-pilot Harvino had accumulated over 5,000 (5,174 hours of flight

experience to be exact, 4,286 of them on the Boeing 737).

      48.       The aircraft was a Boeing 737 MAX 8, with registration numbers PK-LQP and

line number 7058. The aircraft was not owned by Lion Air, rather, it was leased from China

Minsheng Investment Group (CMIG) Aviation Capital and delivered new to Lion Air in Seattle,

Washignton, on August 13, 2018. By October 29, 2018, this specific aircraft had flown about

800 hours in service, all under the flag of Lion Air.

      49.       The flight was assigned a standard departure route over the Java Sea. At 6:20

a.m., it was cleared for takeoff.

      50.       To the passengers, including Andrea Manfredi, the takeoff would have appeared

ordinary. In the cockpit however, upon rotating and lifting off the ground, something

immediately appeared off to Captain Suneja, as his stick shaker alarm immediately went off.

      51.       The stick shaker, which is a mechanical warning device that rapidly and noisily

vibrates the control column (referred to also as a “yoke” or the “stick”) of an aircraft to warn the

pilot when a stall is imminent, was giving a false stall warning. While the plane’s internal

systems thought the 737 MAX plane was about to stall, there was actually no danger of the

plane stalling. Instead, this false alert was the first of a string of mechanical and design failures

of the 737 MAX, which ultimately would prove deadly and that led the plane to crash into the




                                                11
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 12
                                                           13 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3558




Java Sea, killing everyone on board.

      52.       Captain Suneja was dealing with an information failure only — not an actual

stall. The co-pilot’s stick shaker had not activated, so whatever the failure was, and it turned out

to be an angle-of-attack sensor, the other side of the cockpit was working fine.

      53.       The first external hint of trouble came about a minute later, after a departure

controller cleared the flight for a climb to 27,000 feet. Harvino asked the controller to confirm

the airplane’s current altitude as shown on the controller’s display. The controller answered that

he showed the altitude as 900 feet, and Harvino acknowledged him without comment.

      54.       Twenty-five seconds later, Harvino requested a clearance to “some holding

point” where the airplane could hold in the sky. The controller did not provide a holding point

but asked about the nature of the problem. Harvino answered, “Flight-control problem.” He did

not mention which kind. The controller asked about their intended altitude. Harvino answered

5,000 feet.

      55.       Two and a half minutes after takeoff, as the airplane was climbing through

2,175 feet, it suddenly went into a violent 700-foot dive, rounding out of it at 1,475 feet and

pulling into an uncertain climb. No turn was associated with the plunge. Right from the start of

the investigation, suspicions focused on Lion Air 610’s elevator trim mechanism — and

specifically on the possibility of a failure known as a runaway trim.

      56.       Trim can be thought of as a balance point, or the attitude at which an airplane

naturally rides when aerodynamic input deflections are applied. This can be imputed to each of

the three components of flight, namely elevator trim, rudder trim, and aileron trim. The elevator

trim refers to an aerodynamic condition related to the pitch of the aircraft, otherwise described

as the nose-up-or-down attitude of an airplane in flight. The rudder trim refers to the adjustment




                                                12
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 13
                                                           14 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3559




of the yaw of an aircraft, or the left and right movement of the nose in flight. The aileron trim

refers to the adjustment of the roll of the aircraft, left or right.

       57.       The trim of an aircraft is routinely adjusted in flight to maintain level flight,

including the elevator trim. In the Boeing 737 MAX, the adjustments to the elevator trim are

made by the use of thumb switches on the control wheels when the pilots are “hand flying” the

airplane manually, as they would on takeoff and landing. The thumb switches control an

electrohydraulic mechanism that changes the angle of the horizontal stabilizer — the all-

important tail surface that counteracts the natural pitching effects of the wings and provides the

necessary aerodynamic balance for flight, as well as controls the pitch of the aircraft.

       58.       In its functioning, the electric trim is smooth, powerful, and usually well-

behaved. On occasion, however, it may start running on its own volition and prompt the

airplane to nose up or down, which is referred to as a runaway trim. Such failures are typically

easily countered by the pilot, first by using the control column to give an opposing elevator

input and then by flipping a couple of switches to shut off the electrics before reverting to a

perfectly capable parallel system of manual trim.

       59.       Lion Air 610 climbed to 5,000 feet and stayed there shakily for an additional six

minutes. Soon it was out over open water. At some point, Harvino declared the crew’s intent to

return to the Jakarta airport. Air-traffic control approved the return and later advised the crew to

plan on Runway 25 Left, the closest runway to their position. However, nothing occurred as a

result. Instead, the airplane kept flying away from the airport.

       60.       Harvino asked the controller for the airplane’s ground speed, and received a

response of 322 knots (371 miles per hour).

       61.       At 6:31 a.m., 11 minutes into the flight, Captain Suneja got on the radio for the




                                                   13
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 14
                                                           15 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3560




first time. He did not know their altitude, he told the controller, because all their altitude

indicators were showing different values. Perhaps reflecting the strain he felt, Suneja

misidentified himself as Lion Air 650. Appropriately, the controller acknowledged Suneja’s

transmission without quibbling and responded, “No restriction.”

      62.       A few seconds later, Captain Suneja asked the controller for a block clearance

to all altitudes 3,000 feet above and below his current altitude for traffic avoidance. The

controller, who had just heard Suneja say he did not know his altitude, asked him what altitude

he wanted. Captain Suneja answered, “Five thou.”

      63.       Captain Suneja was shepherding 189 hapless souls through the sky, including

his own, and struggling with a confusing failure of some kind that he could simply not identify,

and which was becoming overwhelming to handle. Tellingly, as of the morning hours of

October 29, 2018, there was no way for any pilot flying a 737 MAX aircraft to know about the

potential failure of the Maneuvering Characteristics Augmentation System (MCAS) and the

runaway trim.

      64.       In fact, following the accident, the flight-data recording indicated that the

immediate culprit was a sensor failure tied to a new and obscure control function that was

unique to the 737 MAX: the MCAS. Simply put, the MCAS system automatically applies

double-speed impulses of nose-down trim, but only under circumstances so narrow that no

regular airline pilot will ever experience its activation — unless a sensor fails. For whatever

reason, until a week following the crash of Lion Air 610, Boeing did not publicly or privately

inform operators or pilots of its existence, did not include a description of it in the airplane’s

flight manuals, and did not provide a solution for how to handle a sensor failure.

      65.       Shortly after the accident of Lion Air 610, Jon Weaks, president of the




                                               14
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 15
                                                           16 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3561




Southwest Airlines Pilots Association, the largest group of pilots in the world with 737

experience, said “Any time a new system is introduced into an airplane, we are the people

responsible for that airplane.” Referring to the addition of MCAS, Weaks added, “We felt and

we feel that we needed to know about that, and there’s just no other way to say it.”

      66.       Captain Suneja had not been told about the MCAS, had not been told about the

possibility of the runaway trim as a result of an MCAS’s input error, and he had not been told or

shown how to address the situation.

      67.       Captain Suneja was an airline pilot up against a relentless, unceasing and mostly

unknown force that somehow continued to manipulate the way the airplane stayed in the air. He

was a pilot unable to resolve an issue that is incessantly taking over the airplane’s aerodynamic

dynamics, and is continuously pushing the plane downwards. He was becoming overwhelmed.

      68.       “Five thou” was his final transmission. Twelve minutes into the flight, Lion Air

610 disappeared from radar.



              12 YEARS BEFORE THE ACCIDENT – YELLOWSTONE 1


      69.       In 2006, Boeing started considering the replacement of the 737 with a “clean-

sheet” design that could follow the Boeing 787 Dreamliner. “Clean-Sheet” is jargon in the

engineering world for no restraints, or a brand-new design. In the world of Boeing, with the 737

design functionally dating back to 1964, this meant a completely new aircraft: new design, new

characteristics, new engines, new technology. In short, a new plane.

      70.       While Boeing had been considering the replacement jet for some time, 2006

marked a year of change, of action. The Boeing 737 replacement study (737RS) proceeded

formally, and found a director in Mike Cave, at the time Boeing Commercial Aircraft’s (BCA)


                                               15
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 16
                                                           17 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3562




vice president for aircraft programs. This replacement study was confirmed in a press release in

March of 2006. Cave would lead the 737RS planning team, with an original announcement

target date of 2012-2015 for a successor to the then-current model, the 737 Next Generation

(“737 NG”) twin jet, as a clean sheet design.

      71.       At the time, Boeing was understood to have advanced its 100-200 seat

Yellowstone 1 (Y1) jet studies, Yellowstone 1 being code name for the new narrow body jet

intended to replace the market segment aircraft at the time occupied by the 737. Sharing a

common research pool as the Y2, which became the 787, any new 737RS/Y1 would have

shared technology with the long-range twin jet 787.

      72.       In December of 2005, BCA chief executive Alan Mulally, had said that a

replacement for the narrowbody 737 would enter service between 2012 and 2015, in a bid to

beat Airbus, which had its own new Short Range aircraft replacement studies for the rival

narrowbody A320 family slated for a similar timeframe. Additionally, the RS/Y1 concept was

supposed to be based around an all-composite 787-like structure, fly-by-wire, more-electric

system architecture, less hydraulic systems, EVS-integrated avionics flight deck, and a cabin

cross-section “wider than A320.” Aerodynamic improvements were said to include a wing of

increased span, single-slotted flaps, raked and blended-winglet wingtip options, blended fin root

and 787-like Section 41 (nose) and flight deck.

      73.       In the same year, Boeing also confirmed that Carolyn Brandsema, director of

engineering for the 737 multi-mission maritime aircraft, would direct the production planning

for the 737RS. Boeing also confirmed that the other leaders of the team for the 737 replacement

jet would include high ranking Boeing employees, including marketing vice-president Kent

Fisher, who would assess market demand for a new aircraft, and finance director Rod Wheeler,




                                                16
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 17
                                                           18 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3563




who would investigate cost issues. Last, program management matters were assigned to the

responsibility of Don Moon, a Boeing manager, previously on the 787 Development team.

      74.        Boeing submitted a patent application in November 2009, released to the

public in August 2010, that envisioned an elliptical composite fuselage and likely signaled the

company's planning for the 737 successor.

      75.       Shortly thereafter, in mid 2010, Boeing Commercial Aircraft CEO Jim Albaugh

confirmed this notion and said in an interview that second- and third-generation composites,

more advanced than those used on the 787, were making him more favorable to the idea of an

all-new, composite successor to the 737.



AIRBUS RELEASES THE A320NEO, SPELLING THE DEATH OF YELLOWSTONE 1

      76.       By December 2010, Boeing's competitor, Airbus, had launched the Airbus

A320neo family, designed to improve fuel burn and operating efficiency with new engines: the

CFM International LEAP and Pratt & Whitney PW1000G.

      77.       In early 2011, undeterred by the unveiling of the A320neo, Boeing CEO Jim

McNerney gave a green light to replace the 737, announcing that Boeing intended to build a

new aircraft to eclipse the re-engined Airbus A320neo, with a service entry date of around 2020.

      78.       Speaking at the Cowen and Company Aerospace and Defense Conference in

New York City on February 10, 2011, McNerney said: “We're gonna do a new airplane. We're

not done evaluating this whole situation yet, but our current bias is to not re-engine, is to move

to an all-new airplane at the end of the decade, or the beginning of the next decade.”

      79.       While Boeing had continuously given small hints about its future plans,

McNerney's comments left little ambiguity that a clean sheet design was in the company's




                                               17
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 18
                                                           19 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3564




future. But Boeing corporate immediately sought to temper his comments, saying a 737

replacement was “not a done deal” and was “still being evaluated.”

      80.       However, the idyllic scenario was showing some cracks. During that same talk,

McNerney suggested that while Airbus had focused on its existing customer base, he saw a

looming threat to the 737: “That doesn't mean that as [Airbus gets] deeper in the development

they're not going to approach our customer base. I think they will.” He also added that “We're

going to be talking to our customers concretely over the next year or two, very concretely.”

      81.       McNerney stated also that “I think in part because the re-engined Airbus

airplane is out there. We're going to have more concrete discussions a little earlier, I think our

customers are going to demand it and we will do it.” Adding that “customers are going to wait

for this airplane, in part because they're going to know what it looks like over the next 18

months.”

      82.       Yet Boeing's chief admitted that the A320neo, “on paper closes the value gap

that we have enjoyed on a typical cash on cash analysis, we tend to do better. And I think part of

the rationale of the neo is to close that gap. Now, will that put some pressure on our margins?

Yes, maybe, but they've got to complete the development.”

      83.       Finally, McNerney added: “It's our judgment that our customers will wait for us,

rather than move to an airplane that will obsolete itself when [Airbus develops] a new airplane.

I understand why they're doing [the neo], we haven't seen the need for it yet. I feel pretty

comfortable we can defend our customer base, both because they're not going ahead of us,

they're catching up to us, and because we're going to be doing a new airplane that will go

beyond the capability of what the neo can do.”

      84.       Shortly thereafter, at the March 2011 ISTAT conference, BCA President James




                                               18
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 19
                                                           20 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3565




Albaugh indicated he was not sure about a 737 re-engine, and that like Boeing CFO James A.

Bell had stated at the JP Morgan Aviation, Transportation and Defense conference the same

month, the plan was still a new plane.

      85.          Then, the unexpected happened. The A320neo gathered over 660 commitments

at the June 2011 Paris Air Show, for a backlog of 1,029 units since its launch in December of

2010, a mere 6 months earlier, setting an order record for a new commercial airliner.

      86.          Boeing suddenly realized it had a problem.

      87.          On July 20, 2011, American Airlines, a seasoned customer of Boeing,

announced an order for 460 narrowbody aircraft including 260 new Airbus A320s (130

A320ceos and 130 A320neos). American Airlines did say that it intended to order 100 re-

engined 737s with CFM LEAP engines, the more fuel efficient and economical of the new

generation engines, pending Boeing’s decision on the retooling of the 737 aircraft versus new

airplane design.

      88.          The American Airlines order unquestionably broke Boeing's monopoly with the

airline and spurred Boeing’s decision to develop a re-engined 737. “Not only have they sold

aircraft to American, but they have forced Boeing’s hand into pushing for a re-engined 737,”

said Saj Ahmad at the time, an analyst at FBE Aerospace in London, commenting on the deal.

“This is significant for Airbus, but even more significant for Boeing,” said Howard Wheeldon, a

senior strategist at BGC Partners, a London brokerage. Boeing, he commented at the time, had

been “chastened” by the market response to the A320neo, “which is making better headway

than anyone had expected.”

      89.          And just like that, on August 30, 2011, Boeing postponed the decision to

develop a 737 replacement, and launched the 737 MAX, an updated and re-engined version of




                                                19
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 20
                                                           21 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3566




the 737 NG.

      90.        In the announcement press release, Nicole Piasecki, vice president of Business

Development and Strategic Integration, Boeing Commercial Aircraft, said that “The 737 MAX

offers airlines the right solution and the best choice for creating the most successful future with

improved profitability.” The press release added that “The 737 MAX will deliver big fuel

savings that airlines will need to successfully compete in the future. Airlines will benefit from a

7 percent advantage in operating costs over future competing aircraft as a result of optimized

CFM International LEAP-I B engines, more efficient structural design and lower maintenance

requirements.”


         THE A320NEO’S SECRET RECIPE IS COPIED BY BOEING

      91.        Never has an aircraft series been as successful as the A320neo and,

subsequently, the 737 MAX. As of September 2018 (the month prior to the Lion Air 610 crash),

Airbus had orders for over 6,500 A320neos, and Boeing had over 5,000 orders for the 737

MAX series. At an average of over $110,000,000 per aircraft, this represented a business

volume of over $1 trillion dollars between the two manufacturers.

      92.        The rough cost of developing a brand-new aircraft for an airline manufacturer

exceeds 10 billion dollars. The cost of re-developing the A320 for Airbus was only $1.32

Billion. It is therefore obvious that, where a manufacturer can garner sales without the need to

introduce a new plane, it will.

      93.        But how did two airline manufacturers simultaneously strike gold with

revamped engines? What were the reasons that brought about the success of the A320neo, and

what did Boeing copy? How could new engines and fuel savings justify this?

      94.        The answer lies in the combination of the cost of training pilots coupled with


                                               20
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 21
                                                           22 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3567




pilot shortage.

      95.         Pilot shortage is a well-known problem. It has been commented upon by many

in the airline industry, including Boeing’s CEO Dennis Muilenburg, who stated that the

growing shortage of pilots represents “one of the biggest challenges” facing the airline industry.

      96.         Additionally, costs and downtime associated with training pilots and aircrews

can have an enormous impact on airline uptime and profitability.

      97.         For example: prior to the introduction of the A320neo, Airbus had built and

delivered over 8,000 A320 aircraft, with over 50,000 pilots worldwide flying A320 type

aircraft. Each of these 50,000 pilots had to endure classroom training, simulator training,

proficiency check rides, and generally cost an airline in excess of $50,000 to $75,000 in training

costs to obtain the A320 type rating.

      98.         Simply put, a type rating is a regulating agency's certification of an airplane

pilot to fly a certain aircraft type that requires additional training beyond the scope of the initial

license and aircraft class training the pilot may hold. This certification allows flexibility

between closely similar planes, which must maintain enough similarities between them so as to

not require any additional training.

      99.         What Airbus did right with its formula turns out to be rather simple: each of the

over 6,500 firm orders for new aircraft can be flown by each of the 50,000 current pilots type

rated to fly the other A320s. In fact, to support the A320neo development and sales network,

Airbus employed a “minimum-change” strategy. The A320neo was approved on the current

A320 type certificate and hence all current A320 pilots did not need a new type rating for the

new version of the aircraft.

      100.        Flying a new airplane version on the same type rating as a prior one means that




                                                 21
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 22
                                                           23 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3568




the airline has almost no pilot down time and no pilot cost to transition to the new aircraft. All

that is required, instead of the costly and lengthy type rating training, is a limited didactical

course aimed at instructing the pilot on the “minimal” differences between the plane’s older

version and the new version.

       101.      To airlines, this translated into the opportunity to have a brand-new aircraft that

would improve passenger experience, while contemporaneously maximizing profitability by

having greater range, better fuel economy, and increased capacity, while requiring minimal to

no cost for pilot training.

       102.      In 2011, seeing the results of the sales of the A320neo, Boeing understood. It

was now behind the ball and had to catch up.

       103.      Prior to the introduction of the 737 MAX, Boeing had built and delivered over

10,000 Boeing 737s, with almost 100,000 pilots worldwide type rated to fly them. To beat

Airbus and maintain market share, Boeing had to deliver to market an airplane that would

simultaneously greatly surpass the performance and profitability of the prior model (the 737NG)

while being able to maintain the 737NG’s flying characteristics as to not require a new type

rating for pilots to fly.

       104.      This meant that if Boeing wanted to be successful, it had to respond to the

A320Neo right away or else lose market share. Key to this notion was the need to achieve

commonality for rating and training with the prior versions, as that would be a major cost saver

for any airline that operated 737s.

       105.      Losing the commonality of rating would have devastating consequences for the

marketability of Boeing. It would essentially place Boeing at a disadvantage with Airbus, as an

airline currently operating 737s would be faced with identical costs to transition from an older




                                                22
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 23
                                                           24 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3569




version of the 737 to the new 737 or to the new Airbus A320neo platform.

      106.      In response to Airbus’s announcement that it would introduce a more fuel-

efficient version of its A320, Boeing hence designed the 737 MAX with the goal of developing

a plane that could be marketed to airlines on the basis of fuel savings, operating cost reductions,

and other improvements over existing aircraft while simultaneously not requiring additional

pilot training and type ratings.

      107.      Additionally, the drop-in program cost became a very real benefit too. Boeing

CFO James Bell said during the company's second quarter 2011 earnings call that the research

and development cost to Boeing to re-engine the 737 would be 10% to 15% of the cost it would

have to expend for the design of a new airplane, which was at the time widely estimated by

aerospace analysts to be $10-$12 billion.

      108.      Again, the choice was simple: rush in, spend 15% of what you would have

otherwise spent developing Yellowstone 1, the code name “clean-sheet” replacement for the

737 family of aircraft, and sell thousands of aircraft. The 737 MAX was the clear winner against

Yellowstone 1. Money won.



       THE MAX – DESIGNED FOR SEAMLESS TRANSITION – WITH MCAS

      109.      Boeing designed the 737 MAX in a manner that would avoid wholesale

aerodynamic and handling changes that would spur the Federal Aviation Administration to

determine that existing 737 pilots would need substantial new and time-consuming training. In

fact, the primary requirement for the MAX was that no design change could cause the FAA to

conclude that airline pilots must be trained on the system differences between the prior 737

model, the 737 NG and the 737 MAX using simulators. By limiting the differences between the




                                               23
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 24
                                                           25 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3570




models, Boeing would save airlines time and enormous money by not putting their 737 pilots

through weeks of courses, including in simulators for hours, to train on the new aircraft, making

a switch to the MAX the proverbial no-brainer.

       110.      Given the sheer number of pilots that this would involve, this was of paramount

importance. For example, Southwest Airlines operates more than 700 Boeing 737, and employs

almost 10,000 pilots all certified to fly the 737 platform. Ryanair operates more than 450

Boeing 737, with over 5,500 pilots. American Airlines and United Airlines each operate over

300 Boeing 737, with approximately 4,000 pilots each type rated to fly them.

       111.      For that reason, Boeing attempted to design the MAX so that it would handle

almost identically to the 737 NG. However, this goal presented a problem for Boeing: because

the MAX had new engines that were larger than those on the older version, they needed to be

mounted higher and farther forward on the wings to provide adequate ground clearance.

       112.      Boeing determined that the bigger engines, mounted differently than on the

previous version of the 737, would have a destabilizing effect on the plane, especially at lower

speeds, high power scenarios, and during high-banked, tight-turn maneuvers. The concern was

that an increased risk of the nose being pushed up at low airspeeds could cause the plane to get

closer to the angle at which it stalls.

       113.      In response to this problem, i.e., to counter the destabilizing forces from the new

engines, Boeing made the ill-fated decision to add a new software program, MCAS, to the

existing flight control system present in the previous version of the 737. MCAS was written

into the control law, the umbrella operating flight dynamics control system that, among other

things, keeps the plane in “trim,” or ensures that the nose is at the proper angle for the plane’s

speed and trajectory. In effect, the system would automatically push the nose down if it sensed




                                                24
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 25
                                                           26 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3571




that the plane’s angle was creating the risk of a stall.

       114.      Both MCAS and the speed trim system, the automatic stabilizer controls used

on previous versions of the 737, operate primarily via the horizontal section of the 737’s tail fin,

which consists of a relatively narrow elevator in the back and the stabilizer in the front. In

manual flight, pilots move the nose up and down by pulling or pushing the yoke to pivot the

elevator one way or the other.

       115.      Ordinarily, a plane’s stabilizers merely ensure that the up or down forces on the

tail keep the plane balanced around its center of gravity. The pilots control the stabilizers

electrically using switches at the top of the yoke. However, the MCAS was written to use the

stabilizers in a different way: it would automatically offset the stall risk created by the change in

the size and location of the engines.

       116.      The MCAS let the plane handle like its predecessors from a pilot’s perspective,

a fact that would be relevant when the FAA determined whether the pilots would need to spend

time in class rooms and on simulators before they could fly the MAX.

       117.      Ultimately, the FAA determined that no simulator training was required. It also

did not require any training about the MCAS, even if it was not present on previous versions of

the 737. Perhaps though this would not have been so, had Boeing been candid about the

feedback it was receiving from its own test pilots on the matter. In fact, recently revealed emails

indicate that Boeing test pilots on the MAX were very surprised by the handling of the aircraft

with the MCAS running awry. But that would have meant a new type rating, and the loss of this

“battle”.

       118.      Boeing hence conveniently determined that there was no need to provide any

information about the MCAS because it “believed” that established emergency procedures




                                                 25
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 26
                                                           27 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3572




would cover any problems regardless of whether it stemmed from the original system or the

modification. As a consequence of this, pilots flying the 737 MAX were unaware of the

existence of MCAS even though it would play a key role in controlling the plane under certain

circumstances.

        119.     As a direct consequence of Boeing’s secrecy on the internal comments, coupled

with the FAA’s unawareness of the same, on October 29, 2018, Captain Suneja and First-

Officer Harvino had no idea that the plane they were flying had been equipped with the MCAS

system. They had not been told about it, had not trained for it, and would ultimately lose their

life as a result of being blindsided by the system, taking with them the life of Andrea Manfredi.

        120.     To be clear and to be blunt: the MCAS system was not needed on the plane. It

was not a safety device. It does not and did not improve the plane. It is and was a marketing

tool.

        121.     As the plane itself goes, there is no doubt that the 737 MAX would have been

certified without the MCAS system, but most certainly only with a new "type" designation,

which would have required current 737 pilots to train in the simulator and obtain another “type

rating.” This is because the handling characteristics of the 737 MAX, when deprived of the

MCAS, are universally regarded as sufficiently different than the rest of the 737 models that the

FAA would have required (and perhaps did) that it be given a new class designation.

        122.     Putting this in perspective, the necessity of current 737 pilots obtaining a new

737 MAX type rating would have had very real consequences on Boeing’s customers as well as

Boeing’s ability to market the plane and ensure its competitiveness on the open market. This

translates into pilots having to take weeks to train, plus the airline spending an estimated

$50,000 to $100,000 in costs for each pilot (which accounts for the Pilot’s per diem, lodging,




                                               26
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 27
                                                           28 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3573




transport, instruction, simulator time, literature, facilities, etc.). For an airline like Southwest,

with 700 aircraft and 10,000 current pilots flying 737s, that would have meant a minimum

combined paid downtime of 770 years (4 weeks per each pilot – at an annual average salary of

$190,000 – that equates to approximately $145 million in lost work), plus another cumulative

cost of about $1 billion dollars in hard training costs, for a combined total of over $1.3 billion.

      123.       Likewise, the numbers for an airline like American Airlines or United Airlines,

with over 300 current 737s and 4000 pilots each, look equally daunting. These two would each

face a cost of 300 years of pilot downtime (at an average salary of $122,000, that equates to

over $37 million) plus hard costs of $400 billion, for a combined cost of almost ½ of a billion

dollars for each of the two airlines.



                     OCTOBER 28, 2018 - FROM THE FLIGHT DECK

      124.       The Lion Air 610 accident crew, Captain Suneja and his First Officer Harvino,

arrived at the airport before dawn to prepare for the flight.

      125.      As of that day, each had been through pro forma runaway-trim training in Lion

Air simulators, but they had never heard of the MCAS and had no way of guessing from the

maintenance log that there was a runaway trim possibility in their upcoming flight.

      126.      The pilots reasonably thought they had a healthy airplane.

      127.      For takeoff, Captain Suneja was at the controls and the First Officer was at the

radios. Everything seemed fine during the takeoff roll, but as soon as Captain Suneja hauled

back on his control column and the airplane lifted off, the left angle-of-attack sensor started

reporting a problem. Unlike the accident of the Ethiopian Airlines plane, where the angle-of-

attack sensor was simply reading a steady maxed-out angle, the left and right angle-of-attack




                                                27
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 28
                                                           29 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3574




sensors on the Lion Air 610 plane were functioning, meaning they were both reading variables

correctly. What was off was that the left sensor had a calibration error that caused it to read 20

degrees of angle more than what was actually occurring.

      128.      As soon as Captain Suneja rotated, and got in flight, the stick shaker began to

rattle the left-side controls and Suneja lost reliable indications of airspeed and altitude on his

flight display. In other words, the airplane misbehaved exactly as it had the night before. And

exactly as had happened the night before, once again, everything was fine on the co-pilot’s side.

      129.      Suneja, however, did not turn the flying over to Harvino but retained it for

himself, despite the vibrations of the controls in his hands. A warning light indicating

disagreement between the two angle-of-attack sensors was absent from the airplane because it

was being offered by Boeing on the MAX only as part of an optional angle-of-attack

instrumentation package. On previous models, the light had come as standard equipment.

      130.      With the stick shaker sounding off, Harvino asked air-traffic control for

clearance to proceed to “some holding point” where he and Suneja could figure things out.

Harvino mentioned a “flight-control problem” to air traffic control, but he was wrong.

      131.      The data shows that, by that point, they “only” had a stick shaker sounding off

and some unreliable indications, but the still-unknown MCAS had not yet engaged because the

wing flaps remained extended, and the MCAS system is not active when the flaps are extended.

The only control problem they had experienced was some minor hand-flying issues due to a

minor drift-down prior to continuing with the climb. In reaction to the drift-down, the controller

asked them what altitude they wanted and Harvino opted for 5,000 feet.

      132.      As the airplane climbed through 2,150 feet, Harvino retracted the wing flaps

and the MCAS kicked in for the first time, ambushing Captain Suneja with its 10 seconds of




                                               28
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 29
                                                           30 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3575




double-fast nose-down trim and resulting in the 700-foot plunge seen on radar by the controller.

Captain Suneja countered by using his thumb switch to apply a burst of nose-up trim as he

hauled back on the control column and returned the airplane to its climb.

        133.     Adding to the workload, the controller chose this moment to issue the first

needless turn and to formally clear the flight to 5,000 feet. First Officer Harvino dutifully

responded. Captain Suneja then ordered him to put the wing flaps back down to where they had

been.

        134.     Captain Suneja knew they had experienced some kind of runaway trim, but now

with the flaps extended (and therefore, unbeknownst to him, with the unknown MCAS

neutralized) it did not happen again.

        135.     Captain Suneja leveled at 5,000 feet and 30 seconds later ordered the flaps

retracted. He may have made that choice because the airplane was flying at aerodynamic speeds

in excess of 300 knots, which is not only fast for that altitude but also at least 50 knots faster

than the maximum flap speed and enough to generate a loud overspeed clacker in the cockpit.

        136.     This time Captain Suneja was ready when the MCAS engaged, and he managed

to avoid a dive by counter-trimming and hanging tight. The surprise was that after the assault

ended, the MCAS paused and came at him again and again. In the right seat, Harvino was

fumbling through checklists with increasing desperation, trying to figure out which one might

apply, but to no avail.

        137.     A checklist addressing this situation would be added by Boeing a mere 10 days

after this accident, as a result of this accident.

        138.     Captain Suneja was confronting an unknown beast. The MCAS was fast and

relentless, and unfortunately stealthy, quiet and hidden. With no mention of it in the flight




                                                     29
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 30
                                                           31 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3576




manuals, checklists or past training. The fight continued for the next five minutes, during which

time the MCAS mounted more than 20 attacks and began to prevail.

      139.      On the 737, the horizontal stabilizer is the large tail surface that can be angled

down or up by the trimming mechanisms to change the airplane’s pitch. The “elevators” are the

hinged control surfaces mounted behind it and are manipulated by the use of primary controls to

adjust the pitch. In regular flight, these two movable surfaces function in agreement to the same

end — nose-up elevator, nose-up trim; nose-down elevator, nose-down trim. But in the runaway

trim scenario, the relationship reverses. In the unusual case in which a pilot does not switch off

the electric trim, the elevator has to be used against the runaway stabilizer to keep an airplane

from getting out of control.

      140.      In order to certify an airplane, the elevator must succeed at this at all

aerodynamic speeds up to the maximum speed, which, for a Boeing 737 MAX, is

approximately 340 knots. This is because as the airspeed increases, so does the power of the

stabilizer in relation to the elevators. The slope becomes slippery toward the end. If an

inattentive crew allows a runaway trim to drop the nose too far below the horizon and the crew

reacts with full up elevator, the nose will rise as certification standards require, but it may

remain below the horizon for a period sufficient to allow the airspeed to continue to increase

and bust right through the maximum speed, at which point recovery becomes impossible if a

pilot does not use a copious amount of electric trim.

      141.      The story is complicated because the counter-trim that Captain Suneja had been

thumbing to counter the MCAS was working, and full nose-down trim would have been

avoidable even if the cutout switches were not thrown, so long as the pilots stayed in the fight.

      142.      But panic was understandably growing in the cockpit. That is readily apparent




                                               30
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 31
                                                           32 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3577




from the voice recordings. The air-traffic control record shows the same. Suddenly it was

Captain Suneja who was on the radio, and his transmissions made little sense. Apparently, he

had taken over the desperate search through the checklists and handed the flying to Harvino.

Harvino gave a few inputs of nose-up trim with his thumb switch but was quickly overwhelmed

by the MCAS.

      143.      The MCAS pitched the airplane into a steepening dive at airspeeds that quickly

exceeded the engineered limits of the aircraft. In full panic, Captain Suneja hauled his control

column all the way back, giving full up elevator to no avail.

      144.      The nose dropped farther as the stabilizer prevailed. The crew of an off-shore

oil platform saw the airplane in a nearly vertical dive before it hit the water.

      145.      Prior to impact, the 187 people on board of Lion Air 610 that were not in the

flight deck with Captain Suneja and Harvino, would have lived an absolute nightmare. They

experienced a roller coaster made of sudden, abrupt, and repeated nose up and nose down

movements with the ocean coming closer and closer to the plane. While many family members

choose to believe their loved ones were somehow unconscious, the accelerations were enough

to impart fear, but unfortunately not enough to cause a loss of consciousness.

      146.      These people, which include Andrea Manfredi, knew they were in grave danger.

They experienced the most terrifying of minutes, and in the end were aware of being

perpendicular in an airplane screaming towards the ocean. They were physically jolted around

in their seats and impacted by the plane as it rose and dove and observed the discomfort of their

fellow passengers.

      147.      To be clear: this ordeal didn’t last a mere few seconds. It lasted over 10 full

minutes from the time of the first 700 ft abrupt dive. It included at least 17 cycles of up and




                                                 31
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 32
                                                           33 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3578




down, meaning, 17 times that the plane would head down and then climb back up. They

experienced 10 full minutes, 600 seconds, of panic, fear, terror and, an overwhelming sense of

inability to do anything.



                            THE MCAS IS FINALLY REVEALED

      148.      Eight days after the accident, Boeing issued a worldwide bulletin for 737 MAX

pilots in which it continued to avoid mention of the MCAS but emphasized longstanding

procedures provided in the “Runaway Stabilizer Non Normal Checklist (NNC).” Boeing was

willing to leave its communications to that.

      149.      One day later, however, the FAA repeated the same information in the form of

an “Emergency Airworthiness Directive,” a regulatory mandate to change the airplane’s flight

manual.

      150.      That same day, the rest of the world followed suit.

      151.      Two days later, Boeing finally came forward. Under the title “Boeing

Correspondence: Multi Operator Messages,” it sent a two-paragraph email that named the

MCAS for the first time.

      152.      Events would soon show that the situation was far worse than Boeing realized

— to the extent that disseminating full descriptions of the MCAS was not sufficient to keep

another accident from happening on March 10, 2019.



                                    HOW WE GOT HERE

      153.      It is important to understand how the MCAS got out the door and onto

production aircraft with at least two stunningly bone-headed design flaws. The first is that the




                                               32
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 33
                                                           34 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3579




system relied on a single angle-of-attack sensor when there are two just begging to be queried.

The second is that MCAS could trim the horizontal stabilizer to ridiculous extremes quickly

when it was intended to be a minor augmentation system.

      154.      In designing the MAX, Boeing decided to supply the MCAS with data from one

of the two angle-of-attack sensors at a time, depending on which of two redundant flight control

systems happened to be active on that flight. This decision left the plane vulnerable to a single

malfunctioning sensor.

      155.      On older 737s, pilots could pull back on the control stick when there were

problems with the stabilizers. This would cut off electronic control of the stabilizers, allowing

the pilots to control them manually. But when Flight 610’s MCAS received faulty data from

the angle-of-attack sensors that indicated the plane was pitched upward at an angle that risked a

stall, and caused it to automatically push the nose down to avert the stall, the input of the pilots

did not deactivate the MCAS. Hence, it appeared to the pilots as a persistent problem of some

nature.

      156.      Boeing 's decision, made at the highest levels of the company, to use the

existing design of the Boeing 737 NG, and camouflage the new MAX design as an evolution

rather than a revolution, only to maintain type certification, was made to increase Boeing’s

profit. This was achieved because:

  a) Using the existing design saved Boeing significant design and development costs. As

      stated by Boeing’s CFO, the cost of re-tooling the 737 was 10-15% of the cost of

      designing a new aircraft;

  b) Given the numbers of orders garnered by Airbus in the first 6 months of orders on the

      A320neo, using the existing design permitted Boeing to effectively rush the




                                                33
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 34
                                                           35 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3580




     announcement and order placement for the new aircraft, with a viable promise to get it to

     market quickly so that Boeing would not lose business to Airbus;

  c) Using the existing design permitted Boeing to offer the Boeing 737 MAX to its

     customers, including Lion Air, with the major selling point of “minimum change.” The

     737 MAX, Boeing promised, would be approved on the current 737 type certificate and

     hence all current 737 pilots did not need a new type rating for the new version of the

     aircraft. Pilots already qualified to fly other Boeing 737s could move to the Boeing 737

     MAX without undergoing any meaningful transition training, and without needing to be

     trained and tested in flight simulators and/or in the airplane before flying revenue flights

     (i.e., without need for a new type rating);

  d) Using the existing design permitted Boeing to take advantage of its Organization

     Designation Authorization (ODA), granted to it by the FAA, to streamline and speed the

     certification of the Boeing 737 MAX as an amendment to the Boeing 737 type certificate;

     and

  e) Using the existing design permitted Boeing to produce an updated, fuel-efficient airplane

     to compete with the Airbus A320neo more quickly and cost-effectively than if Boeing

     had developed a new model airplane.




           BEFORE IT MARKETED AND SOLD THE BOEING 737 MAX TO

     AIRLINES, BOEING KNEW THAT THE AIRPLANE HAD INHERENTLY

            DANGEROUS AERODYNAMIC HANDLING DEFECTS THAT

             COMPROMISED SAFE OPERATION OF THE AIRPLANE




                                              34
       Case:
    Case:     1:19-cv-07091
          1:18-cv-07686     Document
                        Document     #: 1 Filed:
                                 #: 338-1 Filed: 10/28/19
                                                 01/27/20 Page
                                                          Page 35
                                                               36 of
                                                                  of 83
                                                                     84 PageID
                                                                        PageID #:1
                                                                               #:3581




          157.      As described above, in designing the 737 MAX, Boeing made multiple

    modifications and updates to the structure and flight control systems of the prior version of the

    737, the 737 NG.

          158.      As part of the modifications, Boeing replaced the CFM56-7 engines used in the

    Boeing 737 NG with larger, more fuel-efficient CFM LEAP-I B engines. Because the CFM

    LEAP-I B engines are substantially larger than the CFM56-7 engines, Boeing had to mount the

    engines higher and farther forward on the 737 MAX's wings and modify the airplane's nose gear

    to provide more ground clearance for the new, bigger engines.

          159.      The increased power and new location of the CFM LEAP-I B engines gave the

    Boeing 737 MAX markedly different handling characteristics, especially at high power, low

    speed flight envelopes. This included a propensity to abnormally pitch up under certain flight

    parameters, creating a risk that the airplane would suffer an aerodynamic stall and crash.

          160.      Pursuant to the FAA's Airworthiness Standards for Commercial Aircraft1: “No

    abnormal nose-up pitching may occur . . . . In addition, it must be possible to promptly prevent

    stalling and to recover from a stall by normal use of the controls.”

          161.      Despite knowing that the Boeing 737 MAX had aerodynamic handling

    characteristics that were markedly different from prior versions, which would have disqualified

    it from being able to be approved on the current 737 type certificate (and hence preventing all

    current 737 pilots from flying the plane absent a new type rating) Boeing pressed on with the

    development of the airplane and instead quietly created and surreptitiously installed the MCAS

    to both mitigate the risk of a potential stall and, more importantly, to alter the flight perception

    for the pilots for it to resemble the Boeing 737 NG.


1
    14 CFR Sec. 25.203(a) - Stall Characteristics.


                                                     35
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 36
                                                           37 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3582




      162.      However, in reality, while the MCAS, if properly operational, would indeed

mitigate such a risk, it was also highly prone to dangerous behaviors in the event of data faults.

This rendered the system defective. On or before October 29, 2018, Boeing knew and/or should

have known of that defectiveness but did not take action thereon, thereby putting the flying

public at risk including the Decedent. Such acts and omissions demonstrate reckless disregard

and conscious s indifference for the safety of the flying public at risk, including the Decedent.



                   THE BOEING 737 MAX'S MCAS WAS DEFECTIVE

      163.      MCAS is a set of laws governing the flight dynamics control systems within the

flight dynamics control computer code managed by the Boeing 737 MAX's Flight Control

Computer. Boeing designed and installed MCAS in the Boeing 737 MAX in order to address

the airplane 's aerodynamic handling characteristics and insure that the 737 MAX be approved

on the current 737 type certificate (and hence allow all current 737 pilots to fly the plane

without the need for a new type rating).

      164.      MCAS commands nose down trim when the active Flight Control Computer

receives data from one of the airplane's angle-of-attack sensors that the aircraft's nose has

pitched above a threshold level.

      165.      The angle-of-attack sensors, mounted on the left and right sides of the nose of

the Boeing 737 MAX, are intended to measure the angle between the airplane's wings and

oncoming airflow. When that data is coupled with airspeed the computer can be used for

detecting the risk of an impending aerodynamic stall.

      166.      When Boeing designed the MCAS, it did so with the understanding that it

would take data from only one of the 737 MAX’s two angle-of-attack sensors depending on




                                                36
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 37
                                                           38 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3583




which side of the flight deck was doing the flying. Simply put, if the left pilot was doing the

flying, the MACS would rely on the left side angle-of-attack sensor, and it would rely on the

right-hand side angle-of-attack sensor when the right side of the flight deck was engaged.

      167.      Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

      168.      Pitch control in the Boeing 737 MAX is controlled by hydraulically-powered

elevators and an electrically-powered horizontal stabilizer in the airplane 's tail.

      169.      The Boeing 737 MAX’s elevators are controlled by forward and aft movement

of the pilots’ control columns.

      170.      Movement of the Boeing 737 MAX’s horizontal stabilizer can be controlled

manually or automatically. Manually, a pilot controls it by engaging the pitch trim switches on

the pilots’ controls, which drive the electric trim motor, or, in an emergency, by rotating the

airplane's pitch trim wheel which is mechanically connected to the airplane surface. Automatic

movement is achieved through either autopilot inputs or MCAS-commanded automatic trim

inputs.

      171.      Trim inputs in the Boeing 737 MAX turn a jack screw in the airplane 's tail,

which raises or lowers the leading edge of the horizontal stabilizer.

      172.      A Boeing 737 MAX airplane pilot can countermand an MCAS-commanded

nose down input by engaging yoke-mounted electric pitch trim switches to trim the nose back

up, but the airplane's MCAS will reset, reactivate and push the nose down again when the pilot

stops trimming the nose back up. It therefore lacks the ability to decipher pilot overriding.

      173.      The design decision by Boeing to have MCAS reset and reactivate after a pilot




                                                 37
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 38
                                                           39 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3584




has countermanded an MCAS nose down input created the danger that MCAS would fight

against the efforts of pilots trying to save an aircraft from crashing in the event the MCAS was

erroneously activating itself.

      174.      Additionally, the MCAS will continue to command the electric trim to push the

nose down even if the pilots are giving directional inputs, including pulling back on the control

sticks to change the airplane’s attitude. This is because Boeing designed the laws controlling the

system so that it would not disengage when pilots gave flight control inputs, no matter how

intense.

      175.      Likewise, the MCAS will continue to command the electric trim to push the

nose down even if when the aircraft is dangerously low and at a calculable risk of crashing. This

is because Boeing designed the laws controlling the system so that it would consider neither the

airplane’s altitude nor the airplane’s proximity to the terrain within its control laws.

      176.      Moreover, Boeing did not include in the laws governing the Boeing 737 MAX’s

MCAS an automatic ground collision avoidance system, leaving the airplane without an

automatic safeguard that would have protected it from error-created emergencies that may have

put the airplane in danger of crashing.

      177.      Moreover, Boeing designed the MCAS so that the laws governing the system

did not consider, and/or disregarded, the Boeing 737 MAX’s airspeed in deciding whether to

automatically trim the airplane's nose down. This caused the MCAS to trim the plane’s nose

down even when the airspeed indicated that the airplane could not have been at a risk of

aerodynamically stalling, as well as airspeeds that made manual recovery of the airplane overly

difficult or impossible.

      178.      These design decisions could cause, and in fact did cause, the MCAS on Lion




                                                 38
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 39
                                                           40 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3585




Air Flight 610 to continue to trim the plane’s nose down even when the plane was at a low

altitude, in proximity of the ground, with a calculable risk of impacting the water below, and

with the pilots giving significant inputs to the control columns.

      179.      Because Boeing’s MCAS design does not permit pilots to disengage the MCAS,

the only way that pilots can stop MCAS from forcing the airplane's nose down is to disengage

the airplane’s electric trim altogether.

      180.      The Boeing 737 MAX has a system whereby the autopilot, MCAS, and manual

electric trim inputs are disconnected from the stabilizer electric trim motor. In fact, the flight

deck has a “STAB TRIM PRI” cutout switch and a “STAB TRIM B/U” cutout switch, both

located on the cockpit's control stand, and if either of these switches are positioned to

“CUTOFF,” the electric trim inputs are immediately disconnected.

      181.      After disengaging the electric trim however, the pilots would not be able to use

the electric trim to control pitch and would only be able to stabilize and trim the aircraft by

utilizing the flight controls and/or the manual pitch trim wheel.

      182.      As of October 29, 2018, however, this procedure was not identified anywhere in

the flight control manuals, and the pilots were not trained or informed of this procedure to

address the MCAS inputs.

      183.      On November 7, 2018, Boeing published an update to its operators’ airplane

flight manuals (AFMs) intended to provide flight crews with information on MCAS and the

procedures needed to address a runaway stabilizer on the 737 MAX aircraft. Pilots were told to

deactivate MCAS by switching off the plane’s “STAB TRIM CUTOFF” switches, then to

manually turn the stabilizer trim wheel located next to the pilot’s seat to bring up the nose of the

airplane.




                                                39
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 40
                                                           41 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3586




       184.      The same day, November 7, 2008, the FAA issued an Emergency Airworthiness

Directive (AD 2018-23-51) requiring the operators of Boeing 's 737-8 and 737-9 MAX aircraft

to incorporate Boeing 's update into their respective AFMs within 30 days.

       185.      In its emergency directive, the FAA described an “urgent safety of flight

situation” caused by an “unsafe condition” in the MAX: “if an erroneously high single angle-of-

attack (AOA) sensor input is received by the flight control system, there is a potential for

repeated nose-down trim commands of the horizontal stabilizer. This condition, if not

addressed, could cause the flight crew to have difficulty controlling the airplane and lead to

excessive nose-down attitude significant altitude loss, and possible impact with terrain.”

       186.      Additionally, Boeing should have provided Boeing 737 MAX pilots with the

ability to disengage a malfunctioning MCAS without losing their ability to control pitch with

the airplane's electric pitch trim.

       187.      As of October 29, 2018 Boeing did not tell purchasers, owners, operators or

pilots transitioning to the Boeing 737 MAX that Boeing had incorporated the MCAS into the

airplane, or that the MCAS would automatically force the airplane’s nose toward the ground if

the selected angle-of-attack sensor provided the system with data that the nose of the airplane

was angled too high.

       188.      Boeing decided that purchasers, owners, operators or pilots did not need to

know about MCAS or to undergo any MCAS training, since MCAS was supposed to be an

automatic system that required no pilot input to operate, and whose sole function was to

safeguard the type rating of the plane.

       189.      By forcing the type rating to stay the same, Boeing also made so that pilots

transitioning from the Boeing 737 NG did not need to be trained in the flight dynamics of the




                                               40
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 41
                                                           42 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3587




aircraft, and in particular did not need simulator training or testing on how to handle

emergencies caused by the airplane’s MCAS.

      190.      Boeing knowingly failed to conduct a proper failure modes and effect analysis

during development of the Boeing 737 MAX to ensure that the airplane's MCAS was safe. In

particular, Boeing failed to properly consider the likelihood that Boeing 737 MAX angle-of-

attack sensors may fail and mistakenly trigger MCAS to push 737 MAX aircraft into a dive

toward the ground.

      191.      Additionally, Boeing did not sufficiently test the Boeing 737 MAX’s MCAS

during development to ensure that the automated system would not create a safety problem if it

were to receive erroneous data from one of the airplane's angle-of-attack sensors.

      192.      In Boeing’s efforts to get the 737 MAX to market on the existing 737 type

rating, Boeing knowingly compromised the safety of Boeing 737 MAX crews and passengers.



      BOEING OUTSOURCED THE DEVELOPMENT OF KEY SOFTWARE TO

                        UNQUALIFIED TEMPORARY WORKERS

      193.      Like other modern aircraft, the Boeing 737 MAX is heavily dependent on

computer software to function, especially in the world of flight dynamics.

      194.      However, rather than developing this key component of the aircraft in house,

Boeing instead opted to outsource the task to foreign entities in developing countries that in turn

used temporary and low-skilled workers. These workers, who were often paid as little as $9 per

hour, often lacked a deep background in aerospace.

      195.      Boeing set the specification for the software coders to follow, but the coders

nevertheless were unable to efficiently write the code properly, resulting in the coders taking far




                                               41
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 42
                                                           43 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3588




longer to finish their tasks than Boeing’s own software engineers would take to do the same

task. This was due in part because Boeing had to repeatedly review the work and send it back

to be corrected several times before it was usable.

      196.      This outsourcing and offshoring resulted in repeated communications issues and

mistakes, which, while brought to Boeing’s attention by its own engineers, were completely

disregarded.

      197.      By way of example, Boeing contracted with HCL Technologies Ltd. to develop

and test the Boeing 737 MAX’s flight-display software, while another company, Cyient Ltd.

developed software for flight-test equipment.

      198.      One of the reasons Boeing used foreign companies for manufacturing parts of

its aircraft is to gain favor with local carriers. For example, Boeing opted to use Indian

companies for the outsourced software development on its aircraft because doing so would

generate favor with Indian purchasers. In exchange for an $11 billion order in 2005 from Air

India, Boeing promised to invest $1.7 million in Indian companies. More recently, Boeing has

won several orders for other Indian carriers, such as a $22 billion one in January 2017 to supply

SpiceJet Ltd. This order included 100 737 MAX aircraft and represents Boeing’s largest order

ever from an Indian airline.

      199.      These orders are significant for Boeing because the Indian market has

historically been dominated by its rival Airbus.


                                FIRST CLAIM FOR RELIEF

     STRICT PRODUCTS LIABILITY-DESIGN DEFECT-WRONGFUL DEATH

                    (By All Plaintiffs Against All the Boeing Defendants)

      200.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as


                                                42
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 43
                                                           44 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3589




though fully set forth herein.

      201.      Boeing is the manufacturer of the 737 MAX line of aircraft.

      202.      All 737 MAX aircraft suffer from multiple design defects, including, but not

limited to an improper set of laws governing the flight dynamics control systems, and a

catastrophically non-redundant logic applied to the MCAS governance.

      203.      The 737 MAX aircraft were unreasonably dangerous because they were

dangerous to an extent beyond that which would be contemplated by the ordinary consumer.

Ordinary consumers do not expect aircraft to have design defects that result in them having a

heightened probability of crashing compared to other aircraft.

      204.      Had Boeing wished to do so, it could have used alternative designs in

constructing its 737 MAX aircraft.        In fact, other aircraft it manufactured and those

manufactured by its competitors do not suffer from these design defects.

      205.      Moreover, the 737 MAX jet provided no advantage over other aircraft it

manufactured or those manufactured by its competitors that offered sufficient utility to justify

the dangers it posed. Tellingly, the dangers it posed were solely due to a marketing and

commercial policy, not safety or technological progress.

      206.      The 737 MAX jet has a significant likelihood of causing injury as demonstrated

by the fact that two fatal crashes involving the aircraft occurred mere months apart. Moreover,

given the nature of the design defects, there was an especially large probability than any

instance of the defects manifesting themselves would be fatal to all passengers and crew.

      207.      There were ample substitute airplane models, including other aircraft Boeing

manufactured and those manufactured by its competitors. These models did not suffer from the

design defects afflicting the 737 MAX aircraft and were therefore not anywhere near as unsafe.




                                              43
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 44
                                                           45 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3590




          208.   Had Boeing wished to, it could have eliminated the design defects of the 737

MAX aircraft without impairing their usefulness or making them too expensive to maintain their

utility. The only thing that would have changed would have been the marketability of the

aircraft themselves. Other aircraft manufactured by Boeing do not suffer from these defects and

those manufactured by its competitors do not either.

          209.   It was not possible to avoid the danger posed by the 737 MAX aircraft by the

exercise of care in the use of the 737 MAX aircraft. Among other problems, Boeing failed to

disseminate the information the pilots of Lion Air 610 would have needed to know to counteract

the design defects that took their lives.

          210.   Passengers, purchasers and operators of the 737 MAX aircraft could not be

anticipated to be aware of their design defects. Ordinarily air travel is regarded as safe and

there was no general public knowledge of the dangers present in this model of jet. Nor were

there any suitable warnings or instructions provided to passengers, purchasers, operators or

pilots.

          211.   These design defects rendered the 737 MAX aircraft unreasonably dangerous.

          212.   These design defects were present at the time that the 737 MAX aircraft left

Boeing’s control.

          213.   Because of the design defects in the jet, including the plane’s angle-of-attack

sensors and flight dynamics control systems, Flight 610’s MCAS incorrectly repeatedly

believed the plane was in danger of stalling and forced the nose down. Despite human input to

the contrary, where the pilot responded by pulling the nose up, the MCAS responded by

repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for control over the

aircraft repeated more than two dozen times until the plane ultimately crashed, causing the death




                                               44
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 45
                                                           46 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3591




of Decedent and the damages suffered by his surviving family members.



                                 SECOND CLAIM FOR RELIEF

             STRICT PRODUCTS LIABILITY-DESIGN DEFECT-SURVIVAL

                    (By All Plaintiffs Against All the Boeing Defendants)

      214.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      215.      Boeing is the manufacturer of the 737 MAX line of aircraft.

      216.      All 737 MAX aircraft suffer from multiple design defects, including, but not

limited to an improper set of laws governing the flight dynamics control systems, and a

catastrophically non-redundant logic applied to the MCAS governance.

      217.      The 737 MAX aircraft were unreasonably dangerous because they were

dangerous to an extent beyond that which would be contemplated by the ordinary consumer.

Ordinary consumers do not expect aircraft to have design defects that result in them having a

heightened probability of crashing compared to other aircraft.

      218.      Had Boeing wished to do so, it could have used alternative designs in

constructing its 737 MAX aircraft.        In fact, other aircraft it manufactured and those

manufactured by its competitors do not suffer from these design defects.

      219.      Moreover, the 737 MAX jet provided no advantage over other aircraft it

manufactured or those manufactured by its competitors that offered sufficient utility to justify

the dangers it posed. Tellingly, the dangers it posed were solely due to a marketing and

commercial policy, not safety or technological progress.

      220.      The 737 MAX jet has a significant likelihood of causing injury as demonstrated




                                              45
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 46
                                                           47 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3592




by the fact that two fatal crashes involving the aircraft occurred mere months apart. Moreover,

given the nature of the design defects, there was an especially large probability than any

instance of the defects manifesting themselves would be fatal to all passengers and crew.

          221.   There were ample substitute airplane models, including other aircraft Boeing

manufactured and those manufactured by its competitors. These models did not suffer from the

design defects afflicting the 737 MAX aircraft and were therefore not anywhere near as unsafe.

          222.   Had Boeing wished to, it could have eliminated the design defects of the 737

MAX aircraft without impairing their usefulness or making them too expensive to maintain their

utility. The only thing that would have changed would have been the marketability of the

aircraft themselves. Other aircraft manufactured by Boeing do not suffer from these defects and

those manufactured by its competitors do not either.

          223.   It was not possible to avoid the danger posed by the 737 MAX aircraft by the

exercise of care in the use of the 737 MAX aircraft. Among other problems, Boeing failed to

disseminate the information the pilots of Lion Air 610 would have needed to know to counteract

the design defects that took their lives.

          224.   Passengers, purchasers and operators of the 737 MAX aircraft could not be

anticipated to be aware of their design defects. Ordinarily air travel is regarded as safe and

there was no general public knowledge of the dangers present in this model of jet. Nor were

there any suitable warnings or instructions provided to passengers, purchasers, operators or

pilots.

          225.   These design defects rendered the 737 MAX aircraft unreasonably dangerous.

          226.   These design defects were present at the time that the 737 MAX aircraft left

Boeing’s control.




                                              46
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 47
                                                           48 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3593




      227.      Because of the design defects in the jet, including the plane’s angle-of-attack

sensors and flight dynamics control systems, Flight 610’s MCAS incorrectly repeatedly

believed the plane was in danger of stalling and forced the nose down. Despite human input to

the contrary, where the pilot responded by pulling the nose up, the MCAS responded by

repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for control over the

aircraft repeated more than two dozen times until the plane ultimately crashed, causing the death

of Decedent.

      228.      Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

      229.      Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.



                                 THIRD CLAIM FOR RELIEF

STRICT PRODUCTS LIABILITY-MANUFACTURING DEFECT-WRONGFUL DEATH

                    (By All Plaintiffs Against All the Boeing Defendants)

      230.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      231.      Boeing is the manufacturer of the 737 MAX line of aircraft.

      232.      At least some 737 MAX aircraft, including the one in flight 610, suffer from

multiple manufacturing defects, including, but not limited to non-calibrated angle-of-attack




                                                47
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 48
                                                           49 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3594




sensors, and a flawed logic system in the flight dynamics control software applicable to the

sensors.

       233.     The 737 MAX plane involved in Lion Air 610 was unreasonably dangerous

because it was dangerous to an extent beyond that which would be contemplated by the ordinary

consumer or user/operator. Ordinary consumers do not expect aircraft to have manufacturing

defects that result in them having a heightened probability of crashing compared to other

aircraft.

       234.     These manufacturing defects rendered the 737 MAX airplane involved in Lion

Air 610 unreasonably dangerous.

       235.     These manufacturing defects were present at the time that the subject 737 MAX

left Boeing’s control.

       236.     Because of the design defects in the jet, including the plane’s angle-of-attack

sensors and flight dynamics control systems, Flight 610’s MCAS incorrectly repeatedly

believed the plane was in danger of stalling and forced the nose down. Despite human input to

the contrary, where the pilot responded by pulling the nose up, the MCAS responded by

repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for control over the

aircraft repeated more than two dozen times until the plane ultimately crashed, causing the death

of Decedent and the damages suffered by his surviving family members.



                              FOURTH CLAIM FOR RELIEF

     STRICT PRODUCTS LIABILITY-MANUFACTURING DEFECT-SURVIVAL

                    (By All Plaintiffs Against All the Boeing Defendants)

       237.     Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as




                                              48
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 49
                                                           50 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3595




though fully set forth herein.

       238.     Boeing is the manufacturer of the 737 MAX line of aircraft.

       239.     At least some 737 MAX aircraft, including the one in flight 610, suffer from

multiple manufacturing defects, including, but not limited to non-calibrated angle-of-attack

sensors, and a flawed logic system in the flight dynamics control software applicable to the

sensors.

       240.     The 737 MAX plane involved in Lion Air 610 was unreasonably dangerous

because it was dangerous to an extent beyond that which would be contemplated by the ordinary

consumer or user/operator. Ordinary consumers do not expect aircraft to have manufacturing

defects that result in them having a heightened probability of crashing compared to other

aircraft.

       241.     These manufacturing defects rendered the 737 MAX airplane involved in Lion

Air 610 unreasonably dangerous.

       242.     These manufacturing defects were present at the time that the subject 737 MAX

left Boeing’s control.

       243.     Because of the design defects in the jet, including the plane’s angle-of-attack

sensors and flight dynamics control systems, Flight 610’s MCAS incorrectly repeatedly

believed the plane was in danger of stalling and forced the nose down. Despite human input to

the contrary, where the pilot responded by pulling the nose up, the MCAS responded by

repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for control over the

aircraft repeated more than two dozen times until the plane ultimately crashed, causing the death

of Decedent.

       244.     Decedent and the other passengers and crew on Flight 610 suffered pain, injury,




                                              49
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 50
                                                           51 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3596




terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

      245.      Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.



                                 FIFTH CLAIM FOR RELIEF

    STRICT PRODUCTS LIABILITY-FAILURE TO WARN-WRONGFUL DEATH

                    (By All Plaintiffs Against All the Boeing Defendants)

      246.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      247.      Boeing is the manufacturer of the 737 MAX line of aircraft.

      248.      All 737 MAX aircraft suffer from multiple dangerous conditions, including, but

not limited to an improper set of laws governing the flight dynamics control systems, and a

catastrophically non-redundant logic applied to the MCAS governance.

      249.      The 737 MAX aircraft were unreasonably dangerous because they were

dangerous to an extent beyond that which would be contemplated by the ordinary consumer,

operator and/or flight crew. Ordinary consumers, purchasers, operators and pilots, including the

crew of Lion Air 610, do not and did not expect the airplane to have dangerous conditions that

result in them having a heightened probability of crashing compared to other aircraft.

      250.      Boeing was aware of the dangerous conditions and tendencies of the aircraft

under certain circumstances, had seen them in the testing of the aircraft, knew that this




                                                50
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 51
                                                           52 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3597




information pertaining to the characteristics and flight dynamics of the airplane was not publicly

available, and that there was a real risk of harm occurring if it did not provide warnings or

instructions addressing these circumstances and flight dynamics occurrences.

      251.      Nonetheless Boeing failed to disclose these unreasonably dangerous conditions

to passengers, purchasers, operators and pilots, and failed to inform and/or instruct pilots on the

proper use of the 737 MAX aircraft.

      252.      These dangerous conditions were present at the time that the subject 737 MAX

plane left Boeing’s control.

      253.      Because of the dangerous conditions in the airplane, including the plane’s

angle-of-attack sensors and flight dynamics control systems, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent and the damages suffered by his surviving family members.



                                 SIXTH CLAIM FOR RELIEF

          STRICT PRODUCTS LIABILITY-FAILURE TO WARN-SURVIVAL

                    (By All Plaintiffs Against All the Boeing Defendants)

      254.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      255.      Boeing is the manufacturer of the 737 MAX line of aircraft.

      256.      All 737 MAX aircraft suffer from multiple dangerous conditions, including, but




                                               51
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 52
                                                           53 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3598




not limited to an improper set of laws governing the flight dynamics control systems, and a

catastrophically non-redundant logic applied to the MCAS governance.

      257.      The 737 MAX aircraft were unreasonably dangerous because they were

dangerous to an extent beyond that which would be contemplated by the ordinary consumer,

operator and/or flight crew. Ordinary consumers, purchasers, operators and pilots, including the

crew of Lion Air 610, do not and did not expect the airplane to have dangerous conditions that

result in them having a heightened probability of crashing compared to other aircraft.

      258.      Boeing was aware of the dangerous conditions and tendencies of the aircraft

under certain circumstances, had seen them in the testing of the aircraft, knew that this

information pertaining to the characteristics and flight dynamics of the airplane was not publicly

available, and that there was a real risk of harm occurring if it did not provide warnings or

instructions addressing these circumstances and flight dynamics occurrences.

      259.      Nonetheless Boeing failed to disclose these unreasonably dangerous conditions

to passengers, purchasers, operators and pilots, and failed to inform and/or instruct pilots on the

proper use of the 737 MAX aircraft.

      260.      These dangerous conditions were present at the time that the subject 737 MAX

plane left Boeing’s control.

      261.      Because of the dangerous conditions in the airplane, including the plane’s

angle-of-attack sensors and flight dynamics control systems, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,




                                               52
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 53
                                                           54 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3599




causing the death of Decedent.

       262.      Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

       263.      Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.



                                 SEVENTH CLAIM FOR RELIEF

                             NEGLIGENCE-WRONGFUL DEATH

                     (By All Plaintiffs Against All the Boeing Defendants)

       264.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

       265.      Boeing is the manufacturer of the 737 MAX line of aircraft.

       266.      Boeing owes a duty of reasonable care to passengers on board the 737 MAX

line of aircraft and their families.

       267.      Boeing breached its duty of reasonable care by manufacturing 737 MAX

aircraft suffering from multiple dangerous conditions, including, but not limited to non-

calibrated angle-of-attack sensors, flawed laws pertaining to flight dynamics, incomplete flight

manuals, absent warning systems and other problems.

       268.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly




                                                53
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 54
                                                           55 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3600




repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent and the damages suffered by his surviving family members.



                                 EIGHTH CLAIM FOR RELIEF

                                   NEGLIGENCE-SURVIVAL

                     (By All Plaintiffs Against All the Boeing Defendants)

       269.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

       270.      Boeing is the manufacturer of the 737 MAX line of aircraft.

       271.      Boeing owes a duty of reasonable care to passengers on board the 737 MAX

line of aircraft and their families.

       272.      Boeing breached its duty of reasonable care by manufacturing 737 MAX

aircraft suffering from multiple dangerous conditions, including, but not limited to non-

calibrated angle-of-attack sensors, flawed laws pertaining to flight dynamics, incomplete flight

manuals, absent warning systems and other problems.

       273.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for




                                               54
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 55
                                                           56 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3601




control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent.

      274.      Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

      275.      Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.



                                 NINTH CLAIM FOR RELIEF

    BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY-WRONGFUL

                                             DEATH

                    (By All Plaintiffs Against All the Boeing Defendants)

      276.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      277.      Boeing is the manufacturer of the 737 MAX line of aircraft and was in the

business of selling them at the time the Flight 610 airplane was purchased by CMIG Aviation

for use by Lion Air.

      278.      The airplane on Flight 610 was not of the same quality as those generally

acceptable in the trade, was not fit for the ordinary purpose for which such goods are used, and

did not conform to the quality established by usage of trade. In particular, it suffered from at

least the following defects that resulted in it being significantly more dangerous than aircraft




                                                55
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 56
                                                           57 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3602




normally are: non-calibrated angle-of-attack sensor, flawed flight dynamics software,

incomplete flight support manuals, incomplete emergency checklists, and missing warning

instrumentation.

      279.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent and the damages suffered by his surviving family members.

      280.      Plaintiffs took reasonable steps to notify Boeing of its breach of warranty by

communicating with them, contemporaneously to the filing of the present lawsuit, that there was

a breach of warranty. Moreover, Boeing is amply aware that the Flight 610 crash occurred

because of the defects in its plane and that Decedent was killed as a result of the crash.



                                 TENTH CLAIM FOR RELIEF

     BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY-SURVIVAL

                    (By All Plaintiffs Against All the Boeing Defendants)

      281.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      282.      Boeing is the manufacturer of the 737 MAX line of aircraft and was in the

business of selling them at the time the Flight 610 airplane was purchased by CMIG Aviation

for use by Lion Air.




                                                56
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 57
                                                           58 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3603




      283.      The airplane on Flight 610 was not of the same quality as those generally

acceptable in the trade, was not fit for the ordinary purpose for which such goods are used, and

did not conform to the quality established by usage of trade. In particular, it suffered from at

least the following defects that resulted in it being significantly more dangerous than aircraft

normally are: non-calibrated angle-of-attack sensor, flawed flight dynamics software,

incomplete flight support manuals, incomplete emergency checklists, and missing warning

instrumentation.

      284.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent.

      285.      Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

      286.      Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.

      287.      Plaintiffs took reasonable steps to notify Boeing of its breach of warranty by

communicating with them, contemporaneously to the filing of the present lawsuit, that there was




                                                57
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 58
                                                           59 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3604




a breach of warranty. Moreover, Boeing is amply aware that the Flight 610 crash occurred

because of the defects in its plane and that Decedent was killed as a result of the crash.




                             ELEVENTH CLAIM FOR RELIEF

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE-

                                    WRONGFUL DEATH

                    (By All Plaintiffs Against All the Boeing Defendants)

      288.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      289.      Boeing is the manufacturer of the 737 MAX line of aircraft and was in the

business of selling them at the time the Flight 610 airplane was purchased by CMIG Aviation

for use by Lion Air.

      290.      At the time of aforementioned purchase, Boeing knew or had reason to know

that CMIG Aviation intended to give Lion Air the airplane for use in transporting passengers.

      291.      At the time of purchase, Boeing knew or had reason to know that both CMIG

Aviation and Lion Air relied on Boeing’s skill or judgment to furnish them a plane suitable for

transporting passengers, namely one that was safe.

      292.      Lion Air and CMIG Aviation justifiably relied on Boeing’s skill and judgment.

      293.      In particular, it suffered from at least the following defects that resulted in it

being significantly more dangerous than aircraft normally are: non-calibrated angle-of-attack

sensor, flawed flight dynamics software, incomplete flight support manuals, incomplete

emergency checklists, and missing warning instrumentation.




                                                58
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 59
                                                           60 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3605




      294.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent and the damages suffered by his surviving family members.

      295.      Plaintiffs took reasonable steps to notify Boeing of its breach of warranty by

communicating with them, contemporaneously to the filing of the present lawsuit, that there was

a breach of warranty. Moreover, Boeing is amply aware that the Flight 610 crash occurred

because of the defects in its plane and that Decedent was killed as a result of the crash.



                                 TWELFTH CLAIM FOR RELIEF

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE-

                                          SURVIVAL

                    (By All Plaintiffs Against All the Boeing Defendants)

      296.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      297.      Boeing is the manufacturer of the 737 MAX line of aircraft and was in the

business of selling them at the time the Flight 610 airplane was purchased by CMIG Aviation

for use by Lion Air.

      298.      At the time of aforementioned purchase, Boeing knew or had reason to know

that CMIG Aviation intended to give Lion Air the airplane for use in transporting passengers.




                                                59
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 60
                                                           61 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3606




      299.      At the time of purchase, Boeing knew or had reason to know that both CMIG

Aviation and Lion Air relied on Boeing’s skill or judgment to furnish them a plane suitable for

transporting passengers, namely one that was safe.

      300.      Lion Air and CMIG Aviation justifiably relied on Boeing’s skill and judgment.

      301.      In particular, it suffered from at least the following defects that resulted in it

being significantly more dangerous than aircraft normally are: non-calibrated angle-of-attack

sensor, flawed flight dynamics software, incomplete flight support manuals, incomplete

emergency checklists, and missing warning instrumentation.

      302.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent.

      303.      Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

      304.      Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.

      305.      Plaintiffs took reasonable steps to notify Boeing of its breach of warranty by




                                                60
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 61
                                                           62 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3607




communicating with them, contemporaneously to the filing of the present lawsuit, that there was

a breach of warranty. Moreover, Boeing is amply aware that the Flight 610 crash occurred

because of the defects in its plane and that Decedent was killed as a result of the crash.




                              THIRTEENTH CLAIM FOR RELIEF

          NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS-SURVIVAL

                       (By All Plaintiffs Against All the Boeing Defendants)

       306.         Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

       307.         Boeing is the manufacturer of the 737 MAX line of aircraft.

       308.         Boeing owes and owed a duty of reasonable care to passengers on the 737 MAX

line of aircraft.

       309.         Boeing breached its duty of reasonable care by manufacturing 737 MAX

aircraft suffering from multiple dangerous conditions, including, but not limited to, non-

calibrated angle-of-attack sensors, and a flawed logic system in the flight dynamics control

software applicable to the sensors.

       310.         Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent.



                                                  61
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 62
                                                           63 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3608




      311.      Decedent and the other passengers and crew on Flight 610 were directly

impacted by the movement of the jet while it was “bucking.”

      312.      In addition, Decedent necessarily observed and was aware of the impact of

Boeing’s negligence on fellow passengers and necessarily would have been reasonably fearful

for his own safety.

      313.      Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.



                           FOURTEENTH CLAIM FOR RELIEF

      STRICT PRODUCTS LIABILITY-DESIGN DEFECT-WRONGFUL DEATH

                  (By All Plaintiffs Against All the Rosemount Defendants)

      314.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      315.      Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

      316.      The angle-of-attack sensors contained design defects resulting in them suffering

from an unacceptable rate of failure and providing erroneous data.

      317.      The angle-of-attack sensors were unreasonably dangerous because they were

dangerous to an extent beyond that which would be contemplated by the ordinary consumer.




                                                62
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 63
                                                           64 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3609




Ordinary consumers do not expect aircraft incorporating the sensors to have a heightened

probability of crashing compared to other aircraft.

      318.      Had Rosemount wished to do so, it could have used alternative designs in the

angle-of-attack sensors.

      319.      Moreover, the angle-of-attack sensors provided no advantage over similar

devices manufactured by Rosemount’s competitors that offered sufficient utility to justify the

dangers they posed.

      320.      The angle-of-attack sensors had a significant likelihood of causing injury as

demonstrated by the fact that two fatal crashes caused by the sensors’ failures occurred mere

months apart. Moreover, given the nature of the design defects, there was an especially large

probability that any instance of the defects manifesting themselves would be fatal to all

passengers and crew.

      321.      Other angle-of-attack sensors are available that do not suffer from the design

defects afflicting the Rosemount’s angle-of-attack sensors and are therefore not anywhere near

as unsafe.

      322.      Had Rosemount wished to, it could have eliminated the design defects of the

angle-of-attack sensors without impairing their usefulness or making them too expensive to

maintain their utility. angle-of-attack sensors manufactured by Rosemount competitors do not

suffer from these defects.

      323.      It was not possible to avoid the danger posed by the angle-of-attack sensors

installed in the 737 MAX aircraft by the exercise of care in the use of the 737 MAX aircraft.

Among other problems, Rosemount had failed to disseminate the information pilots would need

to know to counteract the design defects in angle-of-attack sensors and their erroneous readings




                                               63
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 64
                                                           65 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3610




in the pilot’s aircraft.

       324.       Passengers, operators and purchasers of the 737 MAX aircraft incorporating the

angle-of-attack sensors could not be anticipated to be aware of their design defects. Ordinarily

air travel is regarded as safe yet there was no general public knowledge of the dangers present in

the angle-of-attack sensors present on this line of aircraft. Nor were there any suitable warnings

or instructions provided to passengers, purchasers, operators or pilots.

       325.       In addition, had Rosemount wished to do so, it could have spread any loss by

setting the price of the product or carrying liability insurance.

       326.       These design defects rendered the angle-of-attack sensors unreasonably

dangerous.

       327.       These design defects were present at the time that the angle-of-attack sensors

left Rosemount’s control.

       328.       Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent and the damages suffered by his surviving family members.



                             FIFTEENTH CLAIM FOR RELIEF

              STRICT PRODUCTS LIABILITY-DESIGN DEFECT-SURVIVAL

                   (By All Plaintiffs Against All the Rosemount Defendants)




                                                 64
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 65
                                                           66 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3611




      329.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      330.      Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

      331.      The angle-of-attack sensors contained design defects resulting in them suffering

from an unacceptable rate of failure and providing erroneous data.

      332.      The angle-of-attack sensors were unreasonably dangerous because they were

dangerous to an extent beyond that which would be contemplated by the ordinary consumer.

Ordinary consumers do not expect aircraft incorporating the sensors to have a heightened

probability of crashing compared to other aircraft.

      333.      Had Rosemount wished to do so, it could have used alternative designs in the

angle-of-attack sensors.

      334.      Moreover, the angle-of-attack sensors provided no advantage over similar

devices manufactured by Rosemount’s competitors that offered sufficient utility to justify the

dangers they posed.

      335.      The angle-of-attack sensors had a significant likelihood of causing injury as

demonstrated by the fact that two fatal crashes caused by the sensors’ failures occurred mere

months apart. Moreover, given the nature of the design defects, there was an especially large

probability that any instance of the defects manifesting themselves would be fatal to all

passengers and crew.

      336.      Other angle-of-attack sensors are available that do not suffer from the design

defects afflicting the Rosemount’s angle-of-attack sensors and are therefore not anywhere near




                                               65
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 66
                                                           67 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3612




as unsafe.

       337.       Had Rosemount wished to, it could have eliminated the design defects of the

angle-of-attack sensors without impairing their usefulness or making them too expensive to

maintain their utility. angle-of-attack sensors manufactured by Rosemount competitors do not

suffer from these defects.

       338.       It was not possible to avoid the danger posed by the angle-of-attack sensors

installed in the 737 MAX aircraft by the exercise of care in the use of the 737 MAX aircraft.

Among other problems, Rosemount had failed to disseminate the information pilots would need

to know to counteract the design defects in angle-of-attack sensors and their erroneous readings

in the pilot’s aircraft.

       339.       Passengers, operators and purchasers of the 737 MAX aircraft incorporating the

angle-of-attack sensors could not be anticipated to be aware of their design defects. Ordinarily

air travel is regarded as safe yet there was no general public knowledge of the dangers present in

the angle-of-attack sensors present on this line of aircraft. Nor were there any suitable warnings

or instructions provided to passengers, purchasers, operators or pilots.

       340.       In addition, had Rosemount wished to do so, it could have spread any loss by

setting the price of the product or carrying liability insurance.

       341.       These design defects rendered the angle-of-attack sensors unreasonably

dangerous.

       342.       These design defects were present at the time that the angle-of-attack sensors

left Rosemount’s control.

       343.       Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly




                                                 66
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 67
                                                           68 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3613




repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent.

      344.      Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

      345.      Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.



                             SIXTEENTH CLAIM FOR RELIEF

STRICT PRODUCTS LIABILITY-MANUFACTURING DEFECT-WRONGFUL DEATH

                  (By All Plaintiffs Against All the Rosemount Defendants)

      346.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      347.      Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

      348.      At least one of the angle-of-attack sensors on the Lion Air 610 aircraft

contained manufacturing defects resulting in them suffering from an unacceptable rate of failure




                                                67
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 68
                                                           69 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3614




and providing erroneous data.

      349.      The angle-of-attack sensors on the subject aircraft were unreasonably dangerous

because they were dangerous to an extent beyond that which would be contemplated by the

ordinary consumer. Ordinary passengers, operators, pilots and consumers do not expect aircraft

incorporating the sensors to have manufacturing defects that result in them having a heightened

probability of crashing compared to other aircraft.

      350.      These manufacturing defects rendered the angle-of-attack sensors unreasonably

dangerous.

      351.      These manufacturing defects were present at the time that the angle-of-attack

sensors left Rosemount’s control.

      352.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent and the damages suffered by his surviving family members.



                           SEVENTEENTH CLAIM FOR RELIEF

     STRICT PRODUCTS LIABILITY-MANUFACTURING DEFECT-SURVIVAL

                  (By All Plaintiffs Against All the Rosemount Defendants)

      353.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.




                                               68
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 69
                                                           70 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3615




      354.      Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

      355.      At least one of the angle-of-attack sensors on the Lion Air 610 aircraft

contained manufacturing defects resulting in them suffering from an unacceptable rate of failure

and providing erroneous data.

      356.      The angle-of-attack sensors on the subject aircraft were unreasonably dangerous

because they were dangerous to an extent beyond that which would be contemplated by the

ordinary consumer. Ordinary passengers, operators, pilots and consumers do not expect aircraft

incorporating the sensors to have manufacturing defects that result in them having a heightened

probability of crashing compared to other aircraft.

      357.      These manufacturing defects rendered the angle-of-attack sensors unreasonably

dangerous.

      358.      These manufacturing defects were present at the time that the angle-of-attack

sensors left Rosemount’s control.

      359.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent.

      360.      Decedent and the other passengers and crew on Flight 610 suffered pain, injury,




                                               69
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 70
                                                           71 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3616




terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

      361.      Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.



                            EIGHTEENTH CLAIM FOR RELIEF

    STRICT PRODUCTS LIABILITY-FAILURE TO WARN-WRONGFUL DEATH

                  (By All Plaintiffs Against All the Rosemount Defendants)

      362.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      363.      Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

      364.      The angle-of-attack sensors on these aircrafts contained dangerous conditions

resulting in them suffering from an unacceptable rate of failure and providing erroneous data.

      365.      The angle-of-attack sensors were unreasonably dangerous because they were

dangerous to an extent beyond that which would be contemplated by the ordinary consumer.

Ordinary consumers, passengers, operators, purchasers, and pilots do not expect aircraft

incorporating the sensors to have dangerous conditions that result in them having a heightened

probability of crashing compared to other aircraft.

      366.      Rosemount was aware of these dangerous conditions, was aware that




                                                70
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 71
                                                           72 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3617




information about the dangerous conditions was not publicly available, and that there was a risk

of harm occurring if Rosemount did not provide warnings or instruction to passengers,

purchasers, operators and pilots.

      367.      Rosemount failed to disclose these unreasonably dangerous conditions to

passengers, purchasers, operators, and pilots, and failed to instruct pilots on the proper use of

the angle-of-attack sensors and how to avoid mishaps when they failed.

      368.      These dangerous conditions were present at the time that the angle-of-attack

sensors left Rosemount’s control.

      369.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent and the damages suffered by his surviving family members.



                             NINTEENTH CLAIM FOR RELIEF

          STRICT PRODUCTS LIABILITY-FAILURE TO WARN-SURVIVAL

                  (By All Plaintiffs Against All the Rosemount Defendants)

      370.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      371.      Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610




                                              71
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 72
                                                           73 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3618




aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

      372.      The angle-of-attack sensors on these aircrafts contained dangerous conditions

resulting in them suffering from an unacceptable rate of failure and providing erroneous data.

      373.      The angle-of-attack sensors were unreasonably dangerous because they were

dangerous to an extent beyond that which would be contemplated by the ordinary consumer.

Ordinary consumers, passengers, operators, purchasers, and pilots do not expect aircraft

incorporating the sensors to have dangerous conditions that result in them having a heightened

probability of crashing compared to other aircraft.

      374.      Rosemount was aware of these dangerous conditions, was aware that

information about the dangerous conditions was not publicly available, and that there was a risk

of harm occurring if Rosemount did not provide warnings or instruction to passengers,

purchasers, operators and pilots.

      375.      Rosemount failed to disclose these unreasonably dangerous conditions to

passengers, purchasers, operators, and pilots, and failed to instruct pilots on the proper use of

the angle-of-attack sensors and how to avoid mishaps when they failed.

      376.      These dangerous conditions were present at the time that the angle-of-attack

sensors left Rosemount’s control.

      377.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,




                                               72
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 73
                                                           74 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3619




causing the death of Decedent.

       378.       Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

       379.       Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.



                             TWENTIETH CLAIM FOR RELIEF

                            NEGLIGENCE-WRONGFUL DEATH

                   (By All Plaintiffs Against All the Rosemount Defendants)

       380.       Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

       381.       Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

       382.       Rosemount owed a duty of reasonable care to passengers, purchasers, operators

and pilots on the 737 MAX aircraft incorporating their angle-of-attack sensors, as well as to

their families.

       383.       Rosemount breached its duty of reasonable care by manufacturing angle-of-

attack sensors that contained dangerous conditions resulting in them suffering from an

unacceptable rate of failure and providing erroneous data.




                                                73
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 74
                                                           75 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3620




       384.       Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent and the damages suffered by his surviving family members.



                           TWENTY-FIRST CLAIM FOR RELIEF

                                 NEGLIGENCE-SURVIVAL

                   (By All Plaintiffs Against All the Rosemount Defendants)

       385.       Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

       386.       Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

       387.       Rosemount owed a duty of reasonable care to passengers, purchasers, operators

and pilots on the 737 MAX aircraft incorporating their angle-of-attack sensors, as well as to

their families.

       388.       Rosemount breached its duty of reasonable care by manufacturing angle-of-

attack sensors that contained dangerous conditions resulting in them suffering from an

unacceptable rate of failure and providing erroneous data.

       389.       Because of the dangerous conditions in the subject airplane, including the




                                               74
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 75
                                                           76 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3621




plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent.

      390.      Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

      391.      Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.



                         TWENTY-SECOND CLAIM FOR RELIEF

    BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY-WRONGFUL

                                             DEATH

                  (By All Plaintiffs Against All the Rosemount Defendants)

      392.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      393.      Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.




                                                75
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 76
                                                           77 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3622




      394.      The angle-of-attack sensors were not of the same quality as those generally

acceptable in the trade, were not fit for the ordinary purpose for which such goods are used, and

did not conform to the quality established by usage of trade. In particular, they contained

dangerous conditions resulting in them suffering from an unacceptable rate of failure and

providing erroneous data.

      395.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent and the damages suffered by his surviving family members.

      396.      Plaintiffs took reasonable steps to notify Rosemount of its breach of warranty

by communicating with them, contemporaneously to the filing of the present lawsuit, that there

was a breach of warranty.        Moreover, Rosemount is already aware that the Flight 610 crash

occurred because of the defects in its plane and that Decedent was killed as a result of the crash.



                          TWENTY-THIRD CLAIM FOR RELIEF

     BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY-SURVIVAL

                  (By All Plaintiffs Against All the Rosemount Defendants)

      397.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      398.      Rosemount designed and manufactured the angle-of-attack sensors installed on




                                                76
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 77
                                                           78 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3623




the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

      399.      The angle-of-attack sensors were not of the same quality as those generally

acceptable in the trade, were not fit for the ordinary purpose for which such goods are used, and

did not conform to the quality established by usage of trade. In particular, they contained

dangerous conditions resulting in them suffering from an unacceptable rate of failure and

providing erroneous data.

      400.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent.

      401.      Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

      402.      Accordingly, Decedent suffered a cognizable injury and sustained damages

before his death and his claim continues as a survival claim.

      403.      Plaintiffs took reasonable steps to notify Rosemount of its breach of warranty

by communicating with them, contemporaneously to the filing of the present lawsuit, that there




                                                77
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 78
                                                           79 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3624




was a breach of warranty.        Moreover, Rosemount is already aware that the Flight 610 crash

occurred because of the defects in its plane and that Decedent was killed as a result of the crash.




                         TWENTY-FOURTH CLAIM FOR RELIEF

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE-

                                      WRONGFUL DEATH

                  (By All Plaintiffs Against All the Rosemount Defendants)

        404.    Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

        405.    Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

        406.    At the time of purchase by Boeing, Rosemount knew or had reason to know that

Boeing intended to use the angle-of-attack sensors it was purchasing by incorporating them into

737 MAX aircraft, and that Boeing would later sell the same aircraft to airlines for the purpose

of transporting passengers.

        407.    At the time of purchase, Rosemount knew or had reason to know that Boeing

relied on Rosemount’s skill or judgment to furnish angle-of-attack sensors suitable for a plane

transporting passengers, namely ones that would work properly and assist in keeping the plane

safe.

        408.    Boeing justifiably relied on Rosemount’s skill and judgment.

        409.    In particular, the angle-of-attack sensors contained dangerous conditions




                                                78
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 79
                                                           80 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3625




resulting in them suffering from an unacceptable rate of failure and providing erroneous data.

      410.      Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent and the damages suffered by his surviving family members.

      411.      Plaintiffs took reasonable steps to notify Rosemount of its breach of warranty

by communicating with them, contemporaneously to the filing of the present lawsuit, that there

was a breach of warranty. . Moreover, Rosemount is already aware that the Flight 610 crash

occurred because of the defects in its plane and that Decedent was killed as a result of the crash.



                          TWENTY-FIFTH CLAIM FOR RELIEF

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE-

                                          SURVIVAL

                  (By All Plaintiffs Against All the Rosemount Defendants)

      412.      Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

      413.      Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

      414.      At the time of purchase by Boeing, Rosemount knew or had reason to know that




                                                79
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 80
                                                           81 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3626




Boeing intended to use the angle-of-attack sensors it was purchasing by incorporating them into

737 MAX aircraft, and that Boeing would later sell the same aircraft to airlines for the purpose

of transporting passengers.

        415.    At the time of purchase, Rosemount knew or had reason to know that Boeing

relied on Rosemount’s skill or judgment to furnish angle-of-attack sensors suitable for a plane

transporting passengers, namely ones that would work properly and assist in keeping the plane

safe.

        416.    Boeing justifiably relied on Rosemount’s skill and judgment.

        417.    In particular, the angle-of-attack sensors contained dangerous conditions

resulting in them suffering from an unacceptable rate of failure and providing erroneous data.

        418.    Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for

control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent.

        419.    Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.

        420.    Accordingly, Decedent suffered a cognizable injury and sustained damages




                                                80
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 81
                                                           82 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3627




before his death and his claim continues as a survival claim.

       421.     Plaintiffs took reasonable steps to notify Rosemount of its breach of warranty

by communicating with them, contemporaneously to the filing of the present lawsuit, that there

was a breach of warranty. . Moreover, Rosemount is already aware that the Flight 610 crash

occurred because of the defects in its plane and that Decedent was killed as a result of the crash.


                          TWENTY-SIXTH CLAIM FOR RELIEF

            NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS-SURVIVAL

                  (By All Plaintiffs Against All the Rosemount Defendants)

       422.     Plaintiffs hereby incorporate and reallege each of the preceding paragraphs as

though fully set forth herein.

       423.     Rosemount designed and manufactured the angle-of-attack sensors installed on

the Boeing 737 MAX line of aircraft, including the sensors installed on the Lion Air 610

aircraft, and worked with Boeing in the development of the Boeing 737 MAX.

       424.     Rosemount owed a duty of reasonable care to the passengers on the 737 MAX

aircraft.

       425.     Rosemount breached its duty of reasonable care by manufacturing angle-of-

attack sensors that suffered from dangerous conditions resulting in them suffering from an

unacceptable rate of failure and providing erroneous data.

       426.     Because of the dangerous conditions in the subject airplane, including the

plane’s angle-of-attack sensors and flight dynamics software, Flight 610’s MCAS incorrectly

repeatedly believed the plane was in danger of stalling and forced the nose down. Despite

human input to the contrary, where the pilot responded by pulling the nose up, the MCAS

responded by repeatedly forcing the nose down and ignoring the pilot’s inputs. This fight for


                                                81
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 82
                                                           83 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3628




control over the aircraft repeated more than two dozen times until the plane ultimately crashed,

causing the death of Decedent.

       427.     Decedent and the other passengers and crew on Flight 610 were directly

impacted by the movement of the jet while it was “bucking.”

       428.     In addition, Decedent necessarily observed and was aware of the impact of

Rosemount’s negligence on fellow passengers and necessarily would have been reasonably

fearful for his own safety.

       429.     Decedent and the other passengers and crew on Flight 610 suffered pain, injury,

terror, and severe emotional distress for the several minutes that the plane bucked as the MCAS

and pilot fought for control. Decedent and the other passengers and crew were aware of the

danger that they were in and their impending deaths because it was obvious that the plane was

not operating normally and that the pilot was not in control of it.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment against Defendants the Boeing Company,

Boeing International Sales Corporation, Boeing Domestic Sales Corporation, Boeing Financial

Corporation, Boeing Sales Corporation, Rosemount Aerospace Inc., and United Technologies

Corporation, individually and severally as follows:

Plaintiffs seek to recover the following damages and obtain the following relief from

Defendants:

       (a)     Economic loss and damages suffered by Plaintiffs;

       (b)     Noneconomic damages;

       (b)     All reasonable and necessary attorneys’ fees;




                                                82
   Case:
Case:     1:19-cv-07091
      1:18-cv-07686     Document
                    Document     #: 1 Filed:
                             #: 338-1 Filed: 10/28/19
                                             01/27/20 Page
                                                      Page 83
                                                           84 of
                                                              of 83
                                                                 84 PageID
                                                                    PageID #:1
                                                                           #:3629




      (c)    Court costs;

      (d)    Pre and post-judgment interest;

      (e)    And such other relief to which Plaintiffs may show themselves justly entitled.



                                       JURY DEMAND

      Plaintiffs hereby demand a trial by jury on all issues so triable.


Dated: October 28, 2019                              Respectfully Submitted,



                                               /s/ FILIPPO MARCHINO, Esq.

                                             Filippo Marchino, Esq. (CA SBN – 256011)
                                             FM@xlawx.com
                                             Damon Rogers, Esq. (CA SBN – 263853)
                                             DR@xlawx.com
                                             Thomas E. Gray, Esq. (CA SBN - 299898)
                                             TG@xlawx.com

                                             THE X-LAW GROUP, P.C.
                                             625 Fair Oaks Ave., Suite 390
                                             South Pasadena, CA 91030
                                             Tel: (213) 599-3380
                                             Fax: (213) 599-3370


                                               /s/ BRIAN W. COFFMAN, Esq.
                                             Brian W. Coffman, Esq. (IL Bar# 6285942)
                                             bcoffmanlaw@gmail.com

                                             COFFMAN LAW OFFICES, P.C.
                                             2615 North Sheffield Avenue, Suite #1
                                             Chicago, IL 60614
                                             Tel: (773) 348-1295
                                             Fax: (773) 242-6188




                                                83
